 



Exhibit 10.17
EXECUTION VERSION


 
 
$750,000,000
CREDIT AGREEMENT
(AFFILIATE BORROWER II-REVOLVING CREDIT LOAN)
among
TISHMAN SPEYER ARCHSTONE-SMITH MULTIFAMILY HOLDINGS II (BORROWER) GP, L.L.C.
and
TISHMAN SPEYER ARCHSTONE-SMITH MULTIFAMILY HOLDINGS II, L.P.,
as Parent Guarantors,
TISHMAN SPEYER ARCHSTONE-SMITH MULTIFAMILY HOLDINGS II (BORROWER), L.P.,
as Borrower,
and
ARCHSTONE-SMITH OPERATING TRUST,
as Lender
Dated as of October 5, 2007
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
            SECTION 1 DEFINITIONS        
 
           
1.1
  Defined Terms        
1.2
  Other Definitional Provisions     21  
 
            SECTION 2 AMOUNT AND TERMS OF REVOLVING CREDIT COMMITMENT     22  
 
           
2.1
  [Intentionally Omitted]     22  
2.2
  [Intentionally Omitted]     22  
2.3
  [Intentionally Omitted]     22  
2.4
  Revolving Credit Commitment     22  
2.5
  Procedure for Revolving Credit Borrowing     22  
2.6
  [Intentionally Omitted]     23  
2.7
  [Intentionally Omitted]     23  
2.8
  Repayment of Loans; Evidence of Debt     23  
2.9
  Commitment Fees, etc     23  
2.10
  Termination or Reduction of Revolving Credit Commitment     23  
2.11
  Optional Prepayments     23  
2.12
  [Intentionally Omitted]     24  
2.13
  Conversion and Continuation Options     24  
2.14
  Minimum Amounts and Maximum Number of Eurodollar Tranches     24  
2.15
  Interest Rates and Interest Payment Dates     24  
2.16
  Computation of Interest and Fees     25  
2.17
  Inability to Determine Interest Rate     25  
2.18
  Payments     26  
2.19
  Requirements of Law     27  
2.20
  Taxes     28  
2.21
  Indemnity     29  
2.22
  Illegality     29  
2.23
  [Intentionally Omitted]     30  
2.24
  [Intentionally Omitted]     30  
2.25
  [Intentionally Omitted]     30  
2.26
  [Intentionally Omitted]     30  
2.27
  Exculpation     30  
 
            SECTION 3 LETTERS OF CREDIT     32  
 
           
3.1
  L/C Commitment     32  
3.2
  Procedure for Issuance of Letter of Credit     33  
3.3
  Fees and Other Charges     33  
3.4
  [Intentionally Omitted]     33  
3.5
  Reimbursement Obligation of the Borrower     33  
3.6
  [Intentionally Omitted]     34  
3.7
  Obligations Absolute     34  

-i-



--------------------------------------------------------------------------------



 



                      Page
 
           
3.8
  Letter of Credit Payments     34  
3.9
  Applications     34  
 
            SECTION 4 REPRESENTATIONS AND WARRANTIES     35  
 
           
4.1
  [Intentionally Omitted]     35  
4.2
  No Change     35  
4.3
  Corporate Existence; Compliance with Law     35  
4.4
  Corporate Power; Authorization; Enforceable Obligations     35  
4.5
  No Legal Bar     35  
4.6
  No Material Litigation     36  
4.7
  No Default     36  
4.8
  Ownership of Property; Liens     36  
4.9
  Intellectual Property     36  
4.10
  Taxes     36  
4.11
  Federal Regulations     36  
4.12
  Labor Matters     37  
4.13
  ERISA     37  
4.14
  Investment Company Act; Other Regulations     37  
4.15
  Subsidiaries     38  
4.16
  Use of Proceeds     38  
4.17
  Environmental Matters     38  
4.18
  Accuracy of Information, etc     39  
4.19
  Security Documents     39  
4.20
  Solvency     40  
4.21
  Regulation H     40  
 
            SECTION 5 CONDITIONS PRECEDENT     40  
 
           
5.1
  Conditions to Initial Extension of Credit     40  
5.2
  Conditions to Each Extension of Credit     42  
 
            SECTION 6 AFFIRMATIVE COVENANTS     43  
 
           
6.1
  [Intentionally Omitted]     43  
6.2
  Certificates; Other Information     43  
6.3
  Payment of Obligations     44  
6.4
  Conduct of Business and Maintenance of Existence; Compliance     44  
6.5
  Maintenance of Property; Insurance     44  
6.6
  Inspection of Property; Books and Records; Discussions     44  
6.7
  Notices     45  
6.8
  Environmental Laws     45  
6.9
  [Intentionally Omitted]     46  
6.10
  Additional Collateral, etc     46  
6.11
  Further Assurances     47  
6.12
  Post-Closing Covenants     48  

-ii-



--------------------------------------------------------------------------------



 



                      Page
 
            SECTION 7 NEGATIVE COVENANTS     48  
 
           
7.1
  [Intentionally Omitted]     48  
7.2
  Limitation on Indebtedness     48  
7.3
  Limitation on Liens     52  
7.4
  Limitation on Fundamental Changes     54  
7.5
  Limitation on Disposition of Property     55  
7.6
  Limitation on Restricted Payments     56  
7.7
  Limitation on Maintenance Capital Expenditures and Renovation Capital
Expenditures     57  
7.8
  Limitation on Investments     58  
7.9
  [Intentionally Omitted]     60  
7.10
  Limitation on Transactions with Affiliates     60  
7.11
  Limitation on Sales and Leasebacks     61  
7.12
  Limitation on Changes in Fiscal Periods     61  
7.13
  Limitation on Negative Pledge Clauses     61  
7.14
  Limitation on Restrictions on Subsidiary Distributions     61  
7.15
  Limitation on Lines of Business     62  
7.16
  [Intentionally Omitted]     62  
7.17
  Limitation on Amendments to Other Documents     62  
7.18
  [Intentionally Omitted]     62  
7.19
  [Intentionally Omitted]     62  
7.20
  Limitation on Hedge Agreements     62  
 
            SECTION 8 EVENTS OF DEFAULT     62  
 
            SECTION 9 [INTENTIONALLY OMITTED]     65  
 
            SECTION 10 MISCELLANEOUS     65  
 
           
10.1
  Amendments and Waivers     65  
10.2
  Notices     66  
10.3
  No Waiver; Cumulative Remedies     68  
10.4
  Survival of Representations and Warranties     68  
10.5
  Payment of Expenses     68  
10.6
  Successors and Assigns; Participations and Assignments     69  
10.7
  [Intentionally Omitted]     70  
10.8
  Counterparts     70  
10.9
  Severability     70  
10.10
  Integration     70  
10.11
  Governing Law     70  
10.12
  Submission to Jurisdiction; Waivers     70  
10.13
  Acknowledgments     71  
10.14
  Confidentiality     71  
10.15
  Release of Collateral and Guarantee Obligations     71  
10.16
  [Intentionally Omitted]     72  
10.17
  [Intentionally Omitted]     72  
10.18
  Waivers of Jury Trial     72  
10.19
  Exculpation     72  

-iii-



--------------------------------------------------------------------------------



 



      SCHEDULES:
 
   
1.1A
  [Intentionally Omitted]
1.1B
  Real Property
1.1C
  [Intentionally Omitted]
1.1D
  Property Owners
4.15
  Subsidiaries
4.19
  Uniform Commercial Code Filing Jurisdictions
7.2(d)
  Existing Indebtedness
7.3(f)
  Existing Liens
 
    EXHIBITS:
 
   
A
  Form of Guarantee and Collateral Agreement
B
  Form of Compliance Certificate
C
  Form of Closing Certificate
D
  [Intentionally Omitted]
E
  [Intentionally Omitted]
F
  [Intentionally Omitted]
G
  [Intentionally Omitted]
H
  [Intentionally Omitted]
I
  [Intentionally Omitted]
J
  Form of Borrowing Notice

-iv-



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT (AFFILIATE BORROWER II-REVOLVING CREDIT LOAN), dated
as of October 5, 2007, among TISHMAN SPEYER ARCHSTONE-SMITH MULTIFAMILY HOLDINGS
II (BORROWER) GP, L.L.C., a Delaware limited liability company (“Affiliate
Borrower II GP”), TISHMAN SPEYER ARCHSTONE-SMITH MULTIFAMILY HOLDINGS II, L.P.,
a Delaware limited partnership (“Affiliate Borrower II LP”), TISHMAN SPEYER
ARCHSTONE-SMITH MULTIFAMILY HOLDINGS II (BORROWER), L.P., a Delaware limited
partnership (the “Borrower”), and ARCHSTONE-SMITH OPERATING TRUST, a Maryland
real estate investment trust (the “Lender”).
WITNESSETH:
          WHEREAS, the Borrower has requested the Lender make available a
revolving credit loan facility to provide for the general corporate needs of the
Borrower and its Subsidiaries; and
          WHEREAS, the Lender is willing to make such credit facility available
upon and subject to the terms and conditions hereinafter set forth;
          NOW, THEREFORE, in consideration of the premises and the agreements
hereinafter set forth, the parties hereto hereby agree as follows:
SECTION 1. DEFINITIONS
          1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
          “Additional Fund”: each “Fund” that is the direct or indirect parent
of an ASOT Additional Parent Guarantor.
          “Administration Fee”: on any date of determination, an amount equal to
the “Administration Fee” due and payable by the Combined Group Members to the
Funds pursuant to Section 6.14 of their respective Fund Agreements on such date,
as applicable.
          “Administration Fee Agreement”: the Administration Fee Agreement, by
and among the Funds, to the extent applicable, in favor of the ASOT
Administrative Agent, to be entered into pursuant to Section 6.12(b), as
amended, supplemented or otherwise modified from time to time in accordance with
this Agreement.
          “Affiliate”: as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.



--------------------------------------------------------------------------------



 



2

          “Affiliate Borrower I-A”: Tishman Speyer Archstone-Smith Multifamily
Holdings I (Borrower-A), L.P., a Delaware limited partnership.
          “Affiliate Borrower I-A Credit Agreement”: the Credit Agreement
(Affiliate Borrower I-A), dated as of the date hereof, among the Affiliate
Borrower I-A, as borrower, and the Lender, as lender, as amended, supplemented
or otherwise modified from time to time.
          “Affiliate Borrower I-A Loan Documents”: the “Loan Documents” as
defined in the Affiliate Borrower I-B Credit Agreement.
          “Affiliate Borrower I-B Credit Agreement”: the Credit Agreement
(Affiliate Borrower I-B), dated as of the date hereof, among the Affiliate
Borrower I-B, as borrower, and the First Lien Lender, as lender, as amended,
supplemented or otherwise modified from time to time in accordance with this
Agreement.
          “Affiliate Borrower I-B Parent”: Tishman Speyer Archstone-Smith
Multifamily Holding I (Parent Borrower-B), L.P., a Delaware limited partnership.
          “Affiliate Borrower I-B Parent Credit Agreement”: the Credit Agreement
(Parent Borrower I-B), dated as of the date hereof, among the Affiliate Borrower
I-B Parent, as borrower, and the Lender, as lender, as amended, supplemented or
otherwise modified from time to time.
          “Affiliate Borrower I-B Parent Loan Documents”: the “Loan Documents”
as defined in the Affiliate Borrower I-B Parent Credit Agreement.
          “Affiliate Borrower II GP”: as defined in the preamble hereto.
          “Affiliate Borrower II LP”: as defined in the preamble hereto.
          “Affiliate Borrower Credit Agreements”: the collective reference to
the Affiliate Borrower I-B Parent Credit Agreement, the Affiliate Borrower I-A
Credit Agreement and the ASOT Credit Agreement.
          “Affiliate Borrower Group Members”: the collective reference to the
ASOT Parent/Affiliate Guarantors and their respective Subsidiaries (other than
the Group Members).
          “Affiliate Borrower Loan Documents”: collectively, the Affiliate
Borrower I-B Parent Loan Documents, the Affiliate Borrower I-A Loan Documents
and the ASOT Loan Documents.
          “Affiliate Borrowers”: collectively, the Affiliate Borrower I-B
Parent, the Affiliate Borrower I-A and the ASOT Borrower.
          “Affiliate Revolving Notes”: as defined in the ASOT Credit Agreement.
          “Agreement”: this Credit Agreement (Affiliate Borrower II-Revolving
Credit Loan), as amended, supplemented or otherwise modified from time to time.



--------------------------------------------------------------------------------



 



3

          “Applicable JV Investment Percentage”: as defined in the ASOT Credit
Agreement.
          “Applicable Margin”: as defined in the ASOT Credit Agreement.
          “Applicable Party”: each of the Parent Guarantors and the Borrower.
          “Application”: an application, in such form as the relevant Issuing
Lender may specify from time to time, requesting such Issuing Lender to issue a
Letter of Credit.
          “ASOT Additional Parent Guarantors”: the “Additional Parent
Guarantors” as defined in the ASOT Credit Agreement.
          “ASOT Administrative Agent”: the “Administrative Agent” as defined in
the ASOT Credit Agreement.
          “ASOT Available Revolving Credit Commitment”: the “Available Revolving
Credit Commitment” as defined in the ASOT Credit Agreement.
          “ASOT Borrower”: Archstone-Smith Operating Trust, a Maryland real
estate investment trust.
          “ASOT Credit Agreement”: the Credit Agreement dated as of the date
hereof, among the ASOT Borrower, as borrower, the several banks and other
financial institutions or entities from time to time parties thereto, as
lenders, Lehman Brothers Inc. and Banc of America Securities LLC, as joint lead
arrangers and joint bookrunners, Bank of America, N.A., as syndication agent,
Barclays Capital Real Estate Inc., as documentation agent, the ASOT
Administrative Agent, as administrative agent, and others, as amended,
supplemented or otherwise modified from time to time.
          “ASOT Guarantee and Collateral Agreement”: the “Guarantee and
Collateral Agreement” as defined in the ASOT Credit Agreement.
          “ASOT L/C Commitment”: the “L/C Commitment” as defined in the ASOT
Credit Agreement.
          “ASOT L/C Obligations”: the “L/C Obligations” as defined in the ASOT
Credit Agreement.
          “ASOT Lender”: any lender party to the ASOT Credit Agreement.
          “ASOT Loan Default”: a “Default” as defined in the ASOT Credit
Agreement.
          “ASOT Loan Event of Default”: an “Event of Default” as defined in the
ASOT Credit Agreement.
          “ASOT Loan Documents”: the “Loan Documents” as defined in the ASOT
Credit Agreement.



--------------------------------------------------------------------------------



 



4

          “ASOT Majority Facility Lenders”: the “Majority Facility Lenders” as
defined in the ASOT Credit Agreement.
          “ASOT Parent/Affiliate Guarantors”: the “Parent/Affiliate Guarantors”
as defined in the ASOT Credit Agreement.
          “ASOT Required Lenders”: the “Required Lenders” as defined in the ASOT
Credit Agreement.
          “ASOT Revolving Credit Commitment”: the “Revolving Credit Commitment”
as defined in the ASOT Credit Agreement.
          “ASOT Revolving Credit Commitment Period”: the “Revolving Credit
Commitment Period” as defined in the ASOT Credit Agreement.
          “ASOT Revolving Credit Lenders”: the “Revolving Credit Lenders” as
defined in the ASOT Credit Agreement.
          “ASOT Secured Parties”: the “Secured Parties” as defined in the ASOT
Guarantee and Collateral Agreement.
          “ASOT Term Loans”: the “Term Loans” as defined in the ASOT Credit
Agreement.
          “ASOT Tranche A Term Loans”: the “Tranche A Term Loans” as defined in
the ASOT Credit Agreement.
          “ASTM”: as defined in Section 5.1(m).
          “Available Revolving Credit Commitment”: an amount equal to the
excess, if any, of (a) the Revolving Credit Commitment then in effect over
(b) the Revolving Extensions of Credit then outstanding.
          “Base Rate”: for any day, a rate per annum equal to the greater of
(a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. For purposes hereof: “Prime Rate”
shall mean the prime lending rate as set forth on the Reuters Screen RTRTSY1
Page (or such other comparable publicly available page as may, in the reasonable
opinion of the Lender in consultation with the ASOT Administrative Agent after
notice to the Borrower, replace such page for the purpose of displaying such
rate if such rate no longer appears on the Reuters Screen RTRTSY1 Page), as in
effect from time to time. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually available. Any change in
the Base Rate due to a change in the Prime Rate or the Federal Funds Effective
Rate shall be effective as of the opening of business on the effective day of
such change in the Prime Rate or the Federal Funds Effective Rate, respectively.
          “Base Rate Loans”: Loans for which the applicable rate of interest is
based upon the Base Rate.



--------------------------------------------------------------------------------



 



5

          “Board”: the Board of Governors of the Federal Reserve System of the
United States (or any successor).
          “Borrower”: as defined in the preamble hereto.
          “Borrowing Date”: any Business Day specified by the Borrower as a date
on which the Borrower requests the Lender to make the Loans hereunder.
          “Borrowing Notice”: with respect to any request for borrowing of the
Loans hereunder, a notice from the Borrower, substantially in the form of, and
containing the information prescribed by, Exhibit J, delivered to the Lender.
          “Business Day”: (a) for all purposes other than as covered by clause
(b) below, a day other than a Saturday, Sunday or other day on which commercial
banks in New York City are authorized or required by law to close and (b) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, any day which is a Business Day
described in clause (a) and which is also a day for trading by and between banks
in Dollar deposits in the interbank eurodollar market.
          “CapEx Controlled”: with respect to any Joint Venture directly and
indirectly owned by the Combined Group Members, the ability of the Combined
Group Members, directly or indirectly, to control all decisions relating to
Renovation Capital Expenditures without the consent of any other Person.
          “Capital Expenditures”: for any period, with respect to any Person,
the aggregate of all expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease) of fixed or capital assets (other than Real
Property) or additions to equipment (including replacements, capitalized repairs
and improvements during such period) which are required to be capitalized under
GAAP on a balance sheet of such Person. For purposes of this definition, the
purchase price of equipment or other fixed assets that are purchased
simultaneously with the trade-in of existing assets or with insurance proceeds
or proceeds from a casualty event or condemnation proceeding shall be included
in Capital Expenditures only to the extent of the gross amount by which such
purchase price exceeds the credit granted by the seller of such assets for the
assets being traded in at such time or the amount of such insurance proceeds or
such casualty event or condemnation proceeds, as the case may be (but shall at
no time be greater than the amount required by GAAP to be included or reflected
by such capital assets on the balance sheet of the applicable Person).
          “Capital Lease Obligations”: with respect to any Person, the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.
          “Capital Stock”: any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.



--------------------------------------------------------------------------------



 



6

          “Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less from the date of
acquisition issued by any ASOT Lender or by any commercial bank organized under
the laws of the United States of America or any state thereof having combined
capital and surplus of not less than $500,000,000; (c) commercial paper of an
issuer rated at least A-2 by S&P or P-2 by Moody’s, or carrying an equivalent
rating by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within one year from the date of acquisition; (d) repurchase
obligations of any ASOT Lender or of any commercial bank satisfying the
requirements of clause (b) of this definition, having a term of not more than
30 days with respect to securities issued or fully guaranteed or insured by the
United States government; (e) securities with maturities of one year or less
from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s; (f) securities with maturities of six
months or less from the date of acquisition backed by standby letters of credit
issued by any ASOT Lender or any commercial bank satisfying the requirements of
clause (b) of this definition; and (g) shares of money market mutual or similar
funds which invest exclusively in assets satisfying the requirements of clauses
(a) through (f) of this definition.
          “Change of Control”: the occurrence of any of the following events:
(a) the Permitted Investors shall cease to have the power, directly or
indirectly, to vote or direct the voting of securities having a majority of the
ordinary voting power for the election of directors of Guarantor 1 GP, Guarantor
2 GP and the ASOT Additional Parent Guarantors (in each case, determined on a
fully diluted basis); (b) TSREV and its respective Affiliates shall cease to own
of record and beneficially partnership interests of each of Guarantor 1,
Guarantor 2 and the ASOT Additional Parent Guarantors equal to at least 4.9% of
the partnership interests of Guarantor 1, Guarantor 2 and the ASOT Additional
Parent Guarantors, taken as a whole; (c) the board of directors of Guarantor 1
GP, Guarantor 2 GP or any ASOT Additional Parent Guarantor shall cease to
consist of a majority of Continuing Directors; (d) Guarantor 1 GP shall (i) fail
to control, directly or indirectly, the general partner of Guarantor 1 or
(ii) fail to control the management and policies of Guarantor 1; (e) Guarantor 2
GP shall (i) fail to control, directly or indirectly, the managing member of
Guarantor 2 or (ii) fail to control the management and policies of Guarantor 2;
(f) Guarantor 2 and the ASOT Additional Parent Guarantors shall (i) fail to own
of record and beneficially, directly or indirectly, 100% of each class of
outstanding Capital Stock of Holdings I Corp or (ii) fail to control the
management and policies of Holdings I Corp; or (g) Holdings I Corp, Guarantor 1
and the ASOT Additional Parent Guarantors shall (i) fail to control the
management and policies of the Borrower or (ii) cease to own and control, of
record and beneficially, directly or indirectly, 100% of each class of
outstanding Capital Stock of the Borrower.



--------------------------------------------------------------------------------



 



7

          “Closing Date”: the date on which the conditions precedent set forth
in Section 5.1 shall have been satisfied.
          “Code”: the Internal Revenue Code of 1986, as amended from time to
time.
          “Collateral”: all Property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
          “Combined Group Members”: as defined in the ASOT Credit Agreement.
          “Commonly Controlled Entity”: an entity, whether or not incorporated,
that is under common control with the Borrower within the meaning of
Section 4001 of ERISA or is part of a group that includes the Borrower and that
is treated as a single employer under Section 414 of the Code.
          “Company”: Archstone-Smith Trust, a Maryland real estate investment
trust.
          “Completed Property”: any Operating Property (or phase of an Operating
Property) that is Construction-in-Process until the completion of such Operating
Property (or phase thereof) as evidenced by the issuance of a temporary or
permanent certificate of occupancy (whichever occurs first) for such Operating
Property or any phase thereof.
          “Compliance Certificate”: a certificate duly executed by a Responsible
Officer, on behalf of the Borrower substantially in the form of Exhibit B.
          “Construction-in-Process”: on any date of determination, all Real
Properties that are under construction or with respect to which construction is
reasonably anticipated to commence during the period of six full fiscal quarters
immediately following such date that are not Completed Properties.
          “Construction Related Indebtedness”: Indebtedness incurred to finance
construction of specific Real Estate Under Construction and which is secured by
such Real Estate Under Construction.
          “Continuing Directors”: the directors of Guarantor 1 GP or Guarantor 2
GP, as applicable, on the Closing Date, after giving effect to the Holdings
Merger and the other transactions contemplated hereby, and each other director
of Guarantor 1 GP or Guarantor 2 GP, as applicable, if, in each case, such other
director’s nomination for election to the board of directors of Guarantor 1 GP
or Guarantor 2 GP, as applicable, is recommended by at least a majority of the
then Continuing Directors or such other director receives the vote of the
Permitted Investors in his or her election by the shareholders of Guarantor 1 GP
or Guarantor 2 GP, as applicable.
          “Contractual Obligation”: as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.
          “Cure Period”: as defined in the ASOT Credit Agreement.



--------------------------------------------------------------------------------



 



8

          “Default”: any of the events specified in Section 8, whether or not
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
          “Derivatives Counterparty”: as defined in Section 7.6.
          “Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.
          “Distributable Affiliate Proceeds”: as defined in the ASOT Credit
Agreement.
          “Dollars” and “$”: dollars in lawful currency of the United States of
America.
          “Domestic Subsidiary”: any Subsidiary of the Borrower organized under
the laws of any jurisdiction within the United States of America, any state
thereof or the District of Columbia.
          “Eligible Land”: land (and any Improvements thereon) which is zoned
or, intended by the Group Members to be zoned, for use as a residential rental
apartment community or a mixed use community (which includes land zoned for use
as a residential rental apartment community).
          “Environmental Laws”: any and all laws, rules, orders, regulations,
statutes, ordinances, guidelines, codes, decrees, agreements or other legally
enforceable requirements (including, without limitation, common law) of any
international authority, foreign government, the United States, or any state,
local, municipal or other governmental authority, regulating, relating to or
imposing liability or standards of conduct concerning protection of the
environment or of human health, or employee health and safety, as has been, is
now, or may at any time hereafter be, in effect.
          “Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.
          “ERISA”: the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ESA”: as defined in Section 5.1(m).
          “Eurocurrency Reserve Requirements”: as defined in the ASOT Credit
Agreement.
          “Eurodollar Base Rate”: with respect to each day during each Interest
Period, the rate per annum determined on the basis of the rate for deposits in
Dollars for a period equal to such Interest Period commencing on the first day
of such Interest Period appearing on the Reuters Screen LIBOR01 Page as of
11:00 a.m. (London time) two Business Days prior to the beginning of such
Interest Period. In the event that such rate does not appear on the Reuters
Screen LIBOR01 Page (or otherwise on such screen), the “Eurodollar Base Rate”
for purposes of this definition shall be determined by reference to such other
comparable publicly available service for displaying eurodollar rates as may be
selected by the Lender in consultation with the ASOT Administrative Agent.



--------------------------------------------------------------------------------



 



9

          “Eurodollar Loans”: Loans for which the applicable rate of interest is
based upon the Eurodollar Rate.
          “Eurodollar Rate”: with respect to each day during each Interest
Period, a rate per annum determined for such day in accordance with the
following formula (rounded upward to the nearest 1/100th of 1%):

         
 
  Eurodollar Base Rate    
 
       
 
  1.00 — Eurocurrency Reserve    
 
  Requirements    

          “Eurodollar Tranche”: the collective reference to Eurodollar Loans the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been made on the same day).
          “Event of Default”: any of the events specified in Section 8, provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.
          “Excluded Foreign Subsidiary”: any Foreign Subsidiary in respect of
which either (a) the pledge of all of the Capital Stock of such Subsidiary as
Collateral or (b) the guaranteeing by such Subsidiary of the Obligations, would,
in the good faith judgment of the Borrower, result in adverse tax consequences
to the Borrower.
          “Federal Funds Effective Rate”: for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the ASOT Administrative
Agent from three federal funds brokers of recognized standing selected by it.
          “Financial Reporting Parties”: as defined in the ASOT Credit
Agreement.
          “First Lien Borrower”: Tishman Speyer Archstone-Smith Multifamily
Holdings II (Borrower), L.P., a Delaware limited partnership, in its capacity as
the borrower under the First Lien Credit Agreement.
          “First Lien Credit Agreement”: the Credit Agreement (Affiliate
Borrower II-Term Loan), dated as of the date hereof, among the First Lien
Borrower and the First Lien Lender.
          “First Lien Loans”: the “Loans” as defined in the First Lien Credit
Agreement.
          “First Lien Lender”: Tishman Speyer Archstone-Smith Multifamily
Series IV, L.L.C., a Delaware limited liability company.



--------------------------------------------------------------------------------



 



10

          “First Lien Loan Documents”: the “Loan Documents” as defined in the
First Lien Credit Agreement.
          “First Lien Obligations”: the “Obligations” as defined in the First
Lien Credit Agreement or in any refinancing thereof.
          “Foreign Subsidiary”: any Subsidiary of the Borrower that is not a
Domestic Subsidiary.
          “Fund Agreements”: the agreement of limited partnership of each Fund,
as in effect on the date hereof or, in the case of Funds formed after the
Closing Date, on the date of such formation.
          “Funds”: collectively, (i) Tishman Speyer Archstone-Smith Multifamily
JV, L.P., a Delaware limited partnership, (ii) Tishman Speyer Archstone-Smith
Multifamily Parallel JV, L.P., a Delaware limited partnership, (iii) Tishman
Speyer Archstone-Smith Multifamily Parallel Fund I JV, L.P., a Delaware limited
partnership, (iv) Tishman Speyer Archstone-Smith Multifamily Parallel Fund II
JV, L.P., a Delaware limited partnership, and (v) each Additional Fund.
          “GAAP”: generally accepted accounting principles in the United States
of America as in effect from time to time.
          “Governmental Authority”: any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
          “Gross Asset Value”: as defined in the ASOT Credit Agreement.
          “Group Members”: the Parent Guarantors, the Borrower and each of their
respective Subsidiaries.
          “Guarantee and Collateral Agreement”: the Guarantee and Collateral
Agreement (Affiliate Borrower II-Revolving Credit Loan) to be executed and
delivered by Parent Guarantors, the Borrower and each Subsidiary Guarantor, if
any, substantially in the form of Exhibit A, as the same may be amended,
supplemented or otherwise modified from time to time.
          “Guarantee Obligation”: as to any Person (the “guaranteeing person”),
any obligation, including a reimbursement, counterindemnity or similar
obligation, of the guaranteeing person that guarantees or in effect guarantees,
or which is given to induce the creation of a separate obligation by another
Person (including any bank under any letter of credit) that guarantees or in
effect guarantees any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (ii) to advance or supply funds



--------------------------------------------------------------------------------



 



11

(1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
Property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term “Guarantee Obligation” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.
          “Guarantor 1”: Tishman Speyer Archstone-Smith Multifamily Guarantor,
L.P., a Delaware limited partnership.
          “Guarantor 1 GP”: Tishman Speyer Archstone-Smith Multifamily (GP),
L.P., a Delaware limited partnership.
          “Guarantor 2”: Tishman Speyer Archstone-Smith Multifamily Parallel
Guarantor, L.L.C., a Delaware limited liability company.
          “Guarantor 2 GP”: Tishman Speyer Archstone-Smith Multifamily Parallel
(GP), L.P., a Delaware limited partnership.
          “Guarantors”: the collective reference to each of the Parent
Guarantors and the Subsidiary Guarantors.
          “Hedge Agreements”: all interest rate or currency swaps, caps or
collar agreements, foreign exchange agreements, commodity or currency futures
contracts, options to purchase or sell a commodity or currency, or option,
warrant or other right with respect to a commodity or currency futures contract
or similar arrangements entered into by the Borrower or its Subsidiaries
providing for protection against fluctuations in interest rates, currency
exchange rates, commodity prices or the exchange of nominal interest
obligations, either generally or under specific contingencies.
          “Holdings I Corp”: Tishman Speyer Archstone-Smith Multifamily Holdings
I Corp., a Delaware corporation.
          “Holdings II LP Asset Acquisition”: the purchase of certain joint
venture equity interests by the Borrower from the Company pursuant to the
Holdings II LP Purchase Agreement for cash on the Closing Date.



--------------------------------------------------------------------------------



 



12

          “Holdings II LP Purchase Agreement”: that certain Purchase and Sale
Agreement made as of October 5, 2007, by and between the Company, as seller, and
the Borrower, as buyer.
          “Holdings Merger”: as defined in the ASOT Credit Agreement.
          “Improvements”: all buildings, fixtures, structures, parking areas,
landscaping and other improvements whether existing now or hereafter
constructed, together with all machinery and mechanical, electrical, HVAC and
plumbing systems presently located thereon and used to the operation thereof,
excluding (a) any such items owned by utility service providers, (b) any such
items owned by tenants or other third parties unaffiliated with the Combined
Group Members or their Subsidiaries and (c) any items of personal property.
          “Indebtedness”: of any Person at any date, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of Property or third-party services
(other than trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
Property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such Property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under acceptance, letter of credit, surety bond or
similar facilities, (g) all obligations of such Person, contingent or otherwise,
to purchase, redeem, retire or otherwise acquire for value any Capital Stock of
such Person, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of others of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on Property (including,
without limitation, accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation, but limited to the lesser of the fair market value of such property
and the aggregate amount of the obligations so secured, and (j) for the purposes
of Section 8(e) only, all obligations of such Person in respect of Hedge
Agreements. The “Indebtedness” of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor. For purposes of clause (j) above, the principal amount of
Indebtedness in respect of Hedge Agreements shall equal the amount that would be
payable (giving effect to netting) at such time if such Hedge Agreement were
terminated. For the avoidance of doubt, “Indebtedness” as defined hereunder
shall not include (i) prepaid rents or security deposits made under tenant
leases or (ii) obligations arising from agreements of the Borrower or any
Subsidiary providing for (1) customary indemnification, guarantees or
adjustments of purchase or acquisition price or similar obligations, in each
case, incurred or assumed in connection with the acquisition or disposition of
any business or assets permitted under this Agreement (except as specified in
clause (b) above) or (2) with respect to any syndication of federal low-income
housing tax credits and benefits generated under section 42 of the Code by
apartment projects owned by the



--------------------------------------------------------------------------------



 



13

Borrower or any Subsidiary, indemnification or guarantees of obligations to
maintain such tax credits and benefits.
          “Indemnified Liabilities”: as defined in Section 10.5.
          “Indemnitee”: as defined in Section 10.5.
          “Insolvency”: with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.
          “Insolvent”: pertaining to a condition of Insolvency.
          “Intellectual Property”: the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.
          “Intercreditor Agreement”: the Intercreditor Agreement (Affiliate
Borrower II) to be executed by the First Lien Lender and the Lender, as the same
may be amended, supplemented or otherwise modified from time to time.
          “Interest Payment Date”: (a) as to any Base Rate Loan, the last day of
each March, June, September and December to occur while such Loan is outstanding
and the final maturity date of such Loan, (b) as to any Eurodollar Loan having
an Interest Period of three months or shorter, the last day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (d) as to any Loan (other than any Loan that is a Base Rate Loan), the date
of any repayment or prepayment made in respect thereof.
          “Interest Period”: as to any Eurodollar Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan and ending one, two, three or six months
thereafter, as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one, two, three or six months
thereafter, as determined by the Lender in its sole discretion prior to the last
day of the then current Interest Period with respect thereto; provided that, all
of the foregoing provisions relating to Interest Periods are subject to the
following:
     (1) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;



--------------------------------------------------------------------------------



 



14

     (2) any Interest Period that would otherwise extend beyond the Revolving
Credit Termination Date shall end on the Revolving Credit Termination Date; and
     (3) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period.
          “Investments”: as defined in Section 7.8.
          “Issuing Lender”: any financial institution designated by the Lender
as the “Issuing Lender” hereunder.
          “Joint Venture”: any Person in which the Borrower owns, directly or
indirectly, Capital Stock (other than publicly traded Capital Stock) and which
is not a Wholly Owned Subsidiary of the Borrower.
          “Joint Venture Property”: each parcel of real property owned or leased
by any Joint Venture.
          “L/C Commitment”: as defined in the ASOT Credit Agreement.
          “L/C Fee Payment Date”: the last day of each March, June, September
and December and the last day of the Revolving Credit Commitment Period.
          “L/C Obligations”: at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 3.5.
          “L/C Participants”: as defined in the ASOT Credit Agreement.
          “Lender”: as defined in the preamble hereto.
          “Letters of Credit”: as defined in Section 3.1(a).
          “Lien”: any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).
          “Limited Guaranty”: the Limited Guaranty (Affiliate Borrower
II-Revolving Credit Loan), dated as of the date hereof, made by Guarantor 1,
Guarantor 2 and the ASOT Additional Parent Guarantors in favor of the Lender.



--------------------------------------------------------------------------------



 



15

          “Loan Documents”: this Agreement, the Security Documents, the
Applications, the Administration Fee Agreement, the Limited Guaranty, the
Subordination of Limited Guaranty and the Intercreditor Agreement.
          “Loan Parties”: each of the Parent Guarantors, the Borrower and each
Subsidiary of the Borrower that is a party to a Loan Document.
          “Loans”: as defined in Section 2.4.
          “Maintenance Capital Expenditures”: for any period, with respect to
any Person, the Capital Expenditures of such Person for such period that
constitute expenditures for recurring value-retention Capital Expenditures
representing costs that are typically incurred on a regular basis during the
life of a community, such as expenditures for carpet, vinyl flooring,
appliances, mechanical equipment, fixtures, roof replacement, parking lot
resurfacing, exterior painting and siding replacement. It is understood and
agreed that “Maintenance Capital Expenditures” shall not include (a) Renovation
Capital Expenditures, (b) Capital Expenditures incurred in connection with
requirements under the Fair Housing Act or the Americans with Disabilities Act,
(c) Capital Expenditures representing tenant improvements awarded to any tenant
in connection with any commercial or office lease and (d) repair or restoration
of major damage to a community that resulted from an event such as a fire,
flood, hurricane, earthquake or terrorist event.
          “Material Adverse Effect”: a material adverse effect on (a) the
business, assets, property, results of operations or financial condition of the
Combined Group Members, taken as a whole, or (b) the validity or enforceability
of this Agreement or any of the other Loan Documents or the rights or remedies
of the Lender hereunder or thereunder; provided that, solely on the Closing Date
and with respect to the representations and warranties to be made by the Loan
Parties on the Closing Date and the closing certificates to be delivered
pursuant to Section 5.1(n) on the Closing Date, “Material Adverse Effect” shall
mean a “Material Adverse Effect” as defined in the Holdings II Purchase
Agreement.
          “Material Environmental Amount”: an amount or amounts payable by the
Group Members, in the aggregate in excess of $50,000,000 for: costs to comply
with any Environmental Law; costs of any investigation, and any remediation, of
any Material of Environmental Concern; and compensatory damages (including,
without limitation, damages to natural resources), punitive damages, fines, and
penalties pursuant to any Environmental Law.
          “Materials of Environmental Concern”: any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products (virgin or
unused), polychlorinated biphenyls, urea-formaldehyde insulation, asbestos,
pollutants, contaminants, radioactivity, and any other materials, substances or
forces of any kind, whether or not any such material, substance or force is
defined as hazardous or toxic under any Environmental Law, that is regulated
pursuant to or could reasonably be expected to give rise to liability under any
Environmental Law.
          “Merger Agreement”: as defined in the ASOT Credit Agreement.
          “Moody’s”: Moody’s Investors Service, Inc.



--------------------------------------------------------------------------------



 



16

          “Mortgaged Properties”: the real properties as to which the Lender
shall be granted a Lien pursuant to one or more Mortgages at any time and from
time to time after the Closing Date pursuant to Section 6.10(b).
          “Mortgages”: each of the mortgages, deeds of trust and deeds to secure
debt made by any Loan Party in favor of, or for the benefit of, the Lender, in
form and substance reasonably satisfactory to the ASOT Administrative Agent as
the same may be amended, supplemented or otherwise modified from time to time.
          “Multiemployer Plan”: a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
          “Non-Excluded Taxes”: as defined in Section 2.20(a).
          “Non-Recourse Subsidiary Borrower”: a Subsidiary of the Borrower that
is a special purpose entity whose only assets are the assets securing
Indebtedness incurred in accordance with Section 7.2(l).
          “Obligations”: the unpaid principal of and interest on (including,
without limitation, interest accruing after the maturity of the Loans and
Reimbursement Obligations and interest accruing after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans, the
Reimbursement Obligations and all other obligations and liabilities of the
Borrower to the Lender, whether direct or indirect, absolute or contingent, due
or to become due, or now existing or hereafter incurred, which may arise under,
out of, or in connection with, this Agreement, any other Loan Document, the
Letters of Credit or any other document made, delivered or given in connection
herewith or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including, without limitation,
all fees, charges and disbursements of counsel to the Lender that are required
to be paid by the Borrower pursuant hereto) or otherwise.
          “OC/SD JV Holdings LLC”: Tishman Speyer Archstone-Smith OC/SD JV
Holdings, L.L.C., a Delaware limited liability company.
          “Operating Properties”: collectively, the Owned Properties and the
Joint Venture Properties.
          “Other Taxes”: any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
          “Owned Properties”: each parcel of real property owned or leased by
the Group Members.
          “Ownership Percentage”: with respect to any Operating Property (or any
Joint Venture that owns, directly or indirectly, any Capital Stock of the
Property Owner that owns or



--------------------------------------------------------------------------------



 



17

leases such Operating Property) at any time, the percentage of the total
outstanding Capital Stock of the Property Owner with respect to such Operating
Property held directly and indirectly by the applicable Person.
          “Parent Guarantors”: collectively, the Affiliate Borrower II GP and
the Affiliate Borrower II LP.
          “Payment Amount”: as defined in Section 3.5.
          “Payment Office”: the office specified from time to time by the ASOT
Administrative Agent as its payment office by notice to the Lender, and upon
receipt of such notice by the Lender, the Lender shall promptly notify the
Borrower.
          “PBGC”: the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).
          “Permitted Investors”: as defined in the ASOT Credit Agreement.
          “Permitted Leases”: leases or subleases (including ground leases and
licenses and other occupancy agreements) entered into the ordinary course of
business by any Group Member, in each case, at an arm’s-length basis (i.e., on
market terms) which do not materially impair the interests of such Group Member
in the Property subject thereto or the value of such Property.
          “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
          “personal property”: “personal property”, as defined in the Uniform
Commercial Code as from time to time in effect in the State of New York, which
is owned by any Group Member.
          “Plan”: at a particular time, any employee benefit plan that is
covered by ERISA and in respect of which the Borrower or a Commonly Controlled
Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
          “Pledged Stock”: as defined in the Guarantee and Collateral Agreement.
          “Property”: any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Capital Stock.
          “Property Owners”: collectively, Persons identified in Schedule 1.1D
attached hereto, each of which owns the Operating Property identified on such
Schedule as being owned by such Person.



--------------------------------------------------------------------------------



 



18

          “Real Estate Under Construction”: Real Property (other than a
Completed Property) on which construction of material improvements has commenced
or shall concurrently commence with the incurrence of Indebtedness financing
such construction and is or shall be continuing to be performed.
          “Real Property”: any present and future right, title and interest
(including, without limitation, any leasehold estate) in (i) any plots, pieces
or parcels of Eligible Land, (ii) any Improvements of every nature whatsoever
(the rights and interests described in clauses (i) and (ii) above being the
“Premises”), (iii) all easements, rights of way, gores of land or any lands
occupied by streets, ways, alleys, passages, sewer rights, water courses, water
rights and powers, and public places adjoining such land, and any other
interests in property constituting appurtenances to the Premises, or which
hereafter shall in any way belong, relate or be appurtenant thereto, (iv) all
hereditaments, gas, oil, minerals (with the right to extract, sever and remove
such gas, oil and minerals), and easements, of every nature whatsoever, located
in, on or benefiting the Premises and (v) all other rights and privileges
thereunto belonging or appertaining and all extensions, additions, improvements,
betterments, renewals, substitutions and replacements to or of any of the rights
and interests described in clauses (iii) and (iv) above.
          “Recourse Indebtedness”: any Indebtedness, to the extent that recourse
of the applicable lender for non-payment is not limited to such lender’s Liens
on a particular asset or group of assets that secure such Indebtedness (except
to the extent the Property on which such lender has a Lien and to which its
recourse for non-payment is limited constitutes cash or Cash Equivalents, to
which extent such Indebtedness shall be deemed to be Recourse Indebtedness);
provided that, personal recourse of any Person for any such Indebtedness for
fraud, misrepresentation, misapplication of cash, waste, environmental claims
and liabilities, prohibited transfers, violations of single purpose entity
covenants, and other circumstances customarily excluded by institutional lenders
from exculpation provisions and/or included in separate guaranty or
indemnification agreements in non-recourse financing of real estate shall not,
by itself, cause such Indebtedness to be characterized as Recourse Indebtedness.
          “Register”: as defined in Section 2.8(c).
          “Regulation H”: Regulation H of the Board as in effect from time to
time.
          “Regulation U”: Regulation U of the Board as in effect from time to
time.
          “Regulation X”: Regulation X of the Board as in effect from time to
time.
          “Reimbursement Obligation”: the obligation of the Borrower to
reimburse each Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit issued by such Issuing Lender.
          “Renovation Capital Expenditures”: for any period, with respect to any
Person, the Capital Expenditures of such Person for such period comprised of:
(a) Capital Expenditures incurred in connection with a major renovation or
reparation of a community and (b) value-enhancing Capital Expenditures
representing costs for which an incremental value is expected to be achieved
from increasing the net operating income potential for a community or
recharacterizing the quality of the income stream with an anticipated reduction
in potential sales



--------------------------------------------------------------------------------



 



19

capitalization rate for items such as replacement of wood siding with a
masonry-based Hardi-Board product, amenity upgrades and additions (including
designer kitchens, new clubhouses or fitness centers), installation of security
gates and additions of covered parking. For the avoidance of doubt, “Renovation
Capital Expenditures” shall not include development expenses for any Operating
Property.
          “Reorganization”: with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
          “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the 30 day notice period is waived
under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.
          “Required Ratios”: as defined in the ASOT Credit Agreement.
          “Requirements of Law”: as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its Property or to which such Person or
any of its Property is subject.
          “Responsible Officer”: with respect to any Person, the chief executive
officer, president, chief financial officer, chief accounting officer, chief
operating officer, general counsel, treasurer or controller of such Person, but
in any event, with respect to financial matters, the chief financial officer,
the chief accounting officer, treasurer or controller of such Person.
          “Restricted Payments”: as defined in Section 7.6.
          “Revolving Credit Commitment”: the obligation of the Lender to make
Loans and to cause the Issuing Lender to issue Letters of Credit, in an
aggregate principal and/or face amount not to exceed $750,000,000, as the same
may be changed from time to time in accordance with the ASOT Revolving Credit
Commitment.
          “Revolving Credit Commitment Period”: the period from and including
the Closing Date to the Revolving Credit Termination Date.
          “Revolving Credit Termination Date”: the fourth anniversary of the
Closing Date.
          “Revolving Extensions of Credit”: an amount equal to the sum of
(a) the aggregate principal amount of all Loans then outstanding, and (b) the
L/C Obligations then outstanding.
          “S&P”: Standard & Poor’s Ratings Services.
          “SEC”: the Securities and Exchange Commission (or successors thereto
or an analogous Governmental Authority).



--------------------------------------------------------------------------------



 



20

          “Secured Guarantor Notes”: a collective reference to each unsecured
promissory note, to be made by Guarantor 1, Guarantor 2 or any ASOT Additional
Parent Guarantor, as borrower, in favor of the Borrower, as lender, in form and
substance reasonably satisfactory to the ASOT Administrative Agent, for the
purpose of making a loan to Guarantor 1, Guarantor 2 or such ASOT Additional
Parent Guarantor, as applicable, to finance certain expenses of Guarantor 1,
Guarantor 2 and such ASOT Additional Parent Guarantor in accordance with
Section 7.6(g), as amended, supplemented or otherwise modified from time to
time.
          “Security Documents”: the collective reference to the Guarantee and
Collateral Agreement, the Mortgages and all other security documents hereafter
delivered to the Lender granting a Lien on any Property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.
          “Second Priority”: with respect to any Lien purported to be created in
any Collateral pursuant to any of the Security Documents, that such Lien is the
most senior Lien (other than (i) Liens created to secure the obligations under
the First Lien Loan Documents and (ii) Liens created pursuant to
Sections 7.3(a), (b), (e) and (g)).
          “Single Employer Plan”: any Plan that is covered by Title IV of ERISA,
but which is not a Multiemployer Plan.
          “Solvent”: with respect to any Person, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.
          “Subordination of Limited Guaranty”: the Subordination of Limited
Guaranty (Affiliate Borrower II-Revolving Credit Loan), dated as of the date
hereof, among the Lender and the ASOT Administrative Agent and accepted and
agreed to by Guarantor 1, Guarantor 2, and the ASOT Additional Parent
Guarantors.
          “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity either (x) of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned or (y) the



--------------------------------------------------------------------------------



 



21

management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person, provided that, a Joint Venture
shall not constitute a Subsidiary of such Person unless this clause (y) is
applicable. Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.
          “Subsidiary Guarantor”: each Subsidiary of the Borrower that is or
becomes a party to the Guarantee and Collateral Agreement. “Subsidiary
Guarantors” shall not include (i) any Excluded Foreign Subsidiary or any
Subsidiary of a Foreign Subsidiary or (ii) any Subsidiary of the Borrower
prohibited from providing a guarantee of the Obligations pursuant to
Indebtedness permitted by Section 7.2.
          “Successor Borrower”: as defined in Section 7.4(a).
          “Targets”: collectively, the Company and the ASOT Borrower.
          “Test Date”: as defined in the ASOT Credit Agreement.
          “TSREV”: Tishman Speyer Real Estate Venture VII, L.P.
          “Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar
Loan.
          “Unsecured Affiliate Borrower”: as defined in Section 7.2(u).
          “Unsecured Affiliate Lender”: as defined in Section 7.2(u).
          “Unsecured Employee Cost Loans”: as defined in Section 7.2(u).
          “Wholly Owned Subsidiary”: as to any Person, any other Person all of
the Capital Stock of which (other than directors’ qualifying shares required by
law) is owned by such Person directly and/or through other Wholly Owned
Subsidiaries. For the avoidance of doubt, the definition of “Wholly Owned
Subsidiary” shall include any Person all of the outstanding Capital Stock (other
than directors’ qualifying shares) of which is owned, directly or indirectly, by
the Borrower.
          “Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is
a Wholly Owned Subsidiary of the Borrower.
          1.2 Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.
          (b) As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to the Group Members not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP.



--------------------------------------------------------------------------------



 



22

          (c) The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
          (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
SECTION 2. AMOUNT AND TERMS OF REVOLVING CREDIT COMMITMENT
          2.1 [Intentionally Omitted].
          2.2 [Intentionally Omitted].
          2.3 [Intentionally Omitted].
          2.4 Revolving Credit Commitment. (a) Subject to the terms and
conditions hereof, the Lender agrees to make revolving credit loans (the
“Loans”) to the Borrower from time to time during the Revolving Credit
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to the L/C Obligations then outstanding, does not exceed the
amount of the Revolving Credit Commitment; provided that, the Lender shall not
make any Loan to the Borrower if, after giving effect to the making of such
Loan, (i) the aggregate amount of the Available Revolving Credit Commitment
would be less than zero or (ii) the aggregate amount of the ASOT Available
Revolving Credit Commitments would be less than zero. During the Revolving
Credit Commitment Period the Borrower may use the Revolving Credit Commitment by
borrowing, prepaying the Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof. The Loans may from time to time
be Eurodollar Loans or Base Rate Loans, as determined by the Borrower and
notified to the Lender in accordance with Sections 2.5 and 2.13, provided that,
no Loan shall be made as a Eurodollar Loan after the day that is one month prior
to the Revolving Credit Termination Date.
          (b) The Borrower shall repay all outstanding Loans on the Revolving
Credit Termination Date.
          2.5 Procedure for Revolving Credit Borrowing. The Borrower may borrow
under the Revolving Credit Commitment on any Business Day during the Revolving
Credit Commitment Period, provided that, the Borrower shall deliver to the
Lender a Borrowing Notice or such other form of notice reasonably satisfactory
and acceptable to the Lender prior to the requested Borrowing Date. Any Loans
made on the Closing Date shall initially be Base Rate Loans, and no Loan may be
made as, converted into or continued as a Eurodollar Loan having an Interest
Period in excess of one month prior to the date that is the earlier of (x) the
date which is 60 days after the Closing Date and (y) the date on which the
Lender has been notified in writing by the ASOT Administrative Agent that the
primary syndication of the ASOT Credit Agreement has been completed. Such
borrowing will then be made available to the Borrower by the Lender in like
funds as received by the Lender from the date on which the Lender has been
notified in writing by the ASOT Administrative Agent that the primary
syndication of the ASOT Credit Agreement has been completed. The Lender shall
make available to the Borrower the proceeds



--------------------------------------------------------------------------------



 



23

of the Loans made available to the Lender by the ASOT Administrative Agent
pursuant to the ASOT Credit Agreement, in like funds as received by the Lender.
          2.6 [Intentionally Omitted].
          2.7 [Intentionally Omitted].
          2.8 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Lender the then unpaid principal amount
of each Loan on the Revolving Credit Termination Date (or on such earlier date
on which the Loans become due and payable pursuant to Section 8). The Borrower
hereby further agrees to pay interest on the unpaid principal amount of the
Loans from time to time outstanding from the date hereof until payment in full
thereof at the rates per annum, and on the dates, set forth in Section 2.15.
          (b) [Intentionally Omitted].
          (c) The Lender shall maintain on behalf of the Borrower, a register
(the “Register”) in which shall be recorded (i) the amount of each Loan made
hereunder, the Type of such Loan and each Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to the Lender hereunder and (iii) the amount of
any sum received by the Lender hereunder from the Borrower.
          (d) The entries made in the Register shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of the Lender to maintain the Register, or any error therein, shall not
in any manner affect the obligation of the Borrower to repay (with applicable
interest) the Loans made to the Borrower by the Lender in accordance with the
terms of this Agreement.
          2.9 Commitment Fees, etc. The Borrower agrees to pay to the Lender a
commitment fee for the period from and including the Closing Date to the last
day of the Revolving Credit Commitment Period, in an amount and at such times as
agreed between the Borrower and the Lender.
          2.10 Termination or Reduction of Revolving Credit Commitment. The
Borrower may not terminate the Revolving Credit Commitment or, from time to
time, reduce the Revolving Credit Commitment without the prior written consent
of the ASOT Required Lenders and the Lender (other than in connection with the
refinancing, repayment or termination in full of the ASOT Credit Agreement and
the commitments and loans thereunder); provided that no such termination or
reduction of Revolving Credit Commitment shall be permitted if, after giving
effect thereto and to any prepayments of the Loans made on the effective date
thereof, the Revolving Extensions of Credit would exceed the Revolving Credit
Commitment. Any such reduction shall reduce permanently the Revolving Credit
Commitment then in effect.
          2.11 Optional Prepayments. The Borrower may at any time and from time
to time after all First Lien Obligations have been paid in full, prepay the
Loans, in whole or in part, without premium or penalty, upon irrevocable notice
delivered to the Lender which notice shall specify the date and amount of such
prepayment, and whether such prepayment is of Eurodollar



--------------------------------------------------------------------------------



 



24

Loans or Base Rate Loans; provided that, if a Eurodollar Loan is prepaid on any
day other than the last day of the Interest Period applicable thereto, the
Borrower shall also pay any amounts owing pursuant to Section 2.21. If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein, together with (except in the case of Loans that are
Base Rate Loans) accrued interest to such date on the amount prepaid.
          2.12 [Intentionally Omitted].
          2.13 Conversion and Continuation Options. (a) The Borrower may elect
from time to time to convert Eurodollar Loans to Base Rate Loans by giving the
Lender at least two Business Days’ prior irrevocable notice of such election,
provided that any such conversion of Eurodollar Loans may be made only on the
last day of an Interest Period with respect thereto. The Borrower may elect from
time to time to convert Base Rate Loans to Eurodollar Loans by giving the Lender
at least three Business Days’ prior irrevocable notice of such election (which
notice shall specify the length of the initial Interest Period therefor),
provided that no Base Rate Loan may be converted into a Eurodollar Loan (i) when
any Event of Default has occurred and is continuing and the Lender has
determined in its sole discretion not to permit such conversions or (ii) after
the date that is one month prior to the Revolving Credit Termination Date.
          (b) The Borrower may elect to continue any Eurodollar Loan as such
upon the expiration of the then current Interest Period with respect thereto by
giving irrevocable notice to the Lender, in accordance with the applicable
provisions of the term “Interest Period” set forth in Section 1.1, of the length
of the next Interest Period to be applicable to such Loan, provided that, no
Eurodollar Loan may be continued as such (i) when any Event of Default has
occurred and is continuing and the Lender has determined in its sole discretion
not to permit such continuations or (ii) after the date that is one month prior
to the Revolving Credit Termination Date, and provided, further, that if the
Borrower shall fail to give any required notice as described above in this
paragraph or if such continuation is not permitted pursuant to the preceding
proviso, such Loans shall continue as Eurodollar Loans, with a one month
Interest Period.
          2.14 Minimum Amounts and Maximum Number of Eurodollar Tranches.
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurodollar Loans and all
selections of Interest Periods shall be in such amounts and be made pursuant to
such elections so that, (a) after giving effect thereto, the aggregate principal
amount of the Eurodollar Loans comprising each Eurodollar Tranche shall be equal
to $1,000,000 or a whole multiple of $1,000,000 in excess thereof and (b) no
more than ten Eurodollar Tranches shall be outstanding at any one time.
          2.15 Interest Rates and Interest Payment Dates. (a) Each Eurodollar
Loan shall bear interest for each day during each Interest Period with respect
thereto at a rate per annum equal to the Eurodollar Rate determined for such day
plus the Applicable Margin in effect for such day.
          (b) Each Base Rate Loan shall bear interest for each day on which it
is outstanding at a rate per annum equal to the Base Rate in effect for such day
plus the Applicable Margin in effect for such day.



--------------------------------------------------------------------------------



 



25

          (c) (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), all outstanding Loans and Reimbursement
Obligations (whether or not overdue) (to the extent legally permitted) shall
bear interest at a rate per annum that is equal to (x) in the case of the Loans,
the rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2% or (y) in the case of Reimbursement
Obligations, the rate applicable to Base Rate Loans plus 2%, and (ii) if all or
a portion of any interest payable on any Loan or Reimbursement Obligation or any
commitment fee or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to Base Rate Loans plus 2%, in each case, with respect to clauses (i) and
(ii) above, from the date of such non-payment until such amount is paid in full
(after as well as before judgment).
          (d) Interest shall be payable in arrears on each Interest Payment
Date, provided that, interest accruing pursuant to paragraph (c) of this Section
shall be payable from time to time on demand.
          (e) Notwithstanding anything in the foregoing to the contrary, in no
event shall the interest rate payable by the Borrower hereunder for any Type of
Loan on any date of determination exceed the effective rate of interest paid by
the Lender pursuant to the ASOT Credit Agreement for such Type of Loan.
          2.16 Computation of Interest and Fees. (a) Interest, fees and
commissions payable pursuant hereto shall be calculated on the basis of a
360-day year for the actual days elapsed, except that, with respect to Base Rate
Loans on which interest is calculated on the basis of the Prime Rate, the
interest thereon shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed. The Lender shall as soon as
practicable notify the Borrower of each determination of a Eurodollar Rate made
pursuant to the ASOT Credit Agreement. Any change in the interest rate on a Loan
resulting from a change in the Base Rate or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective. The Lender shall as soon as practicable
notify the Borrower of the effective date and the amount of each such change in
interest rate made pursuant to the ASOT Credit Agreement.
          (b) Each determination of an interest rate by the ASOT Administrative
Agent pursuant to any provision of the ASOT Credit Agreement shall be conclusive
and binding on the Borrower and the Lender in the absence of manifest error. The
Lender shall, at the request of the Borrower, deliver to the Borrower a
statement showing the quotations used by the ASOT Administrative Agent in
determining any interest rate pursuant to Section 2.15(a).
          2.17 Inability to Determine Interest Rate. If prior to the first day
of any Interest Period:
     (a) the ASOT Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower and the Lender)
that,



--------------------------------------------------------------------------------



 



26

by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate for such
Interest Period, or
     (b) the ASOT Administrative Agent shall have received notice from the ASOT
Majority Facility Lenders in respect of the Revolving Credit Facility (as
defined in the ASOT Credit Agreement) that the Eurodollar Rate determined or to
be determined for such Interest Period will not adequately and fairly reflect
the cost to such ASOT Majority Facility Lenders (as conclusively certified by
such ASOT Majority Facility Lenders) of making or maintaining their affected
loans under the ASOT Credit Agreement during such Interest Period,
the ASOT Administrative Agent shall give telecopy, email or telephonic notice
thereof to the Borrower and the Lender as soon as practicable thereafter. If
such notice is given (x) any Eurodollar Loans requested to be made on the first
day of such Interest Period shall be made as Base Rate Loans, (y) any Loans that
were to have been converted on the first day of such Interest Period to
Eurodollar Loans shall be continued as Base Rate Loans and (z) any outstanding
Eurodollar Loans shall be converted, on the last day of the then current
Interest Period with respect thereto, to Base Rate Loans. Until such notice has
been withdrawn by the ASOT Administrative Agent, no further Eurodollar Loans
shall be made or continued as such, nor shall the Borrower have the right to
convert Loans to Eurodollar Loans.
          2.18 Payments.
          (a) [Intentionally Omitted].
          (b) [Intentionally Omitted].
          (c) [Intentionally Omitted].
          (d) The application of any payment of Loans (including prepayments)
shall be made, first, to Base Rate Loans and, second, to Eurodollar Loans. Each
payment of the Loans (except in the case of Loans that are Base Rate Loans)
shall be accompanied by accrued interest to the date of such payment on the
amount paid.
          (e) All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 2:00 p.m. (New
York City time) on the due date thereof to the Lender, at the Payment Office, in
Dollars and in immediately available funds. Any payment made by the Borrower
after 2:00 p.m. (New York City time) on any Business Day shall be deemed to have
been on the next following Business Day. If any payment hereunder (other than
payments on the Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day. If any payment on a Eurodollar Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day. In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.



--------------------------------------------------------------------------------



 



27

          2.19 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by the Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:
     (i) shall subject the Lender to any tax of any kind whatsoever with respect
to this Agreement, any Application or any Eurodollar Loan made by it, or change
the basis of taxation of payments to the Lender in respect thereof (except for
Non-Excluded Taxes covered by Section 2.20 and changes in the rate of tax on the
net income of the Lender);
     (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of the Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or
     (iii) shall impose on the Lender any other condition;
and the result of any of the foregoing is to increase the cost to the Lender, by
an amount which the Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay the Lender, upon its demand, any additional amounts necessary to
compensate the Lender for such increased cost or reduced amount receivable. If
the Lender becomes entitled to claim any additional amounts pursuant to this
Section 2.19, it shall promptly notify the Borrower of the event by reason of
which it has become so entitled.
          (b) If the Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by the Lender or any
corporation controlling the Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on the Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under to a level below that which
the Lender or such corporation could have achieved but for such adoption, change
or compliance (taking into consideration the Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by the Lender to
be material, then from time to time, after submission by the Lender to the
Borrower of a written request therefor, the Borrower shall pay to the Lender
such additional amount or amounts as will compensate the Lender or such
corporation for such reduction.
          (c) A certificate setting forth in reasonable detail any additional
amounts payable pursuant to this Section 2.19 submitted by the Lender to the
Borrower shall be prima facie evidence in the absence of manifest error. The
obligations of the Borrower pursuant to this Section 2.19 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.



--------------------------------------------------------------------------------



 



28

          2.20 Taxes. (a) All payments made by the Borrower under this Agreement
shall be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, excluding
net income taxes and franchise taxes (imposed in lieu of net income taxes)
imposed on the Lender (i) as a result of a present or former connection between
the Lender and the jurisdiction of the Governmental Authority imposing such tax
or any political subdivision or taxing authority thereof or therein (other than
any such connection arising solely from the Lender’s having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document), (ii) by the jurisdiction (or any
political subdivision thereof) under which the Lender is organized or in which
its principal office is located or in which its lending office is located, and
(iii) as a branch profits tax imposed by the jurisdiction in which the Borrower
is located. If any such non-excluded taxes, levies, imposts, duties, charges,
fees, deductions or withholdings (“Non-Excluded Taxes”) or any Other Taxes are
required to be withheld from any amounts payable to the Lender hereunder, the
amounts so payable to the Lender shall be increased to the extent necessary to
yield to the Lender (after payment of all Non-Excluded Taxes and Other Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement; provided, however, that the Borrower shall
not be required to increase any such amounts payable to the Lender with respect
to any Non-Excluded Taxes (i) that are attributable to the Lender’s failure to
comply with the requirements of paragraph (d) or (e) of this Section 2.20,
(ii) that are United States withholding taxes imposed on amounts payable to the
Lender on the Closing Date or (iii) that are United States withholding taxes
imposed on amounts payable to the Lender at the time the Lender changes its
lending office other than at the request of the Borrower, except to the extent
that the Lender was entitled, at the time of the change in its lending office,
to receive additional amounts from the Borrower with respect to such
Non-Excluded Taxes pursuant to this paragraph (a).
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Lender a certified copy of an original official receipt received by the Borrower
(or, if an official receipt is not available, such other evidence of payment as
shall be satisfactory to the Lender) showing payment thereof. If the Borrower
fails to pay any Non-Excluded Taxes or Other Taxes required to be paid by the
Borrower pursuant to this Agreement when due to the appropriate taxing authority
or fails to remit to the Lender the required receipts or other required
documentary evidence, the Borrower shall indemnify the Lender for any
incremental taxes, interest or penalties that may become payable by the Lender
as a result of any such failure. The agreements in this Section 2.20 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.
          (d) The Lender shall, with respect to any payments that the Lender
directs to be paid to a non-U.S. address or non-U.S. bank account, deliver to
the Borrower a duly completed original signed copy of U.S. Internal Revenue
Service Form W-9, or any subsequent versions thereof or successors thereto that
the Lender is entitled to provide at such time in order



--------------------------------------------------------------------------------



 



29

to comply with United States backup withholding requirements. Such forms shall
be delivered by the Lender on or before the date it becomes a party to this
Agreement and on or before the date, if any, the Lender designates a new lending
office. In addition, the Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by the Lender. The
Lender shall promptly notify the Borrower at any time it determines that it is
no longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). Notwithstanding any other provision of this
paragraph, the Lender shall not be required to deliver any form pursuant to this
paragraph that the Lender is not legally able to deliver.
          (e) If the Lender is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement, the Lender shall deliver to the Borrower, at the
time or times prescribed by applicable law or reasonably requested by the
Borrower, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate, provided that the Lender is legally entitled to complete,
execute and deliver such documentation and in the Lender’s reasonable judgment
such completion, execution or submission would not materially prejudice the
legal position of the Lender.
          2.21 Indemnity. The Borrower agrees to indemnify the Lender for, and
to hold the Lender harmless from, any loss or expense that the Lender may
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment after the Borrower has given a notice thereof in accordance with the
provisions of this Agreement or (c) the making of a prepayment or conversion of
Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto. Such indemnification may include an amount equal to the excess,
if any, of (i) the amount of interest that would have accrued on the amount so
prepaid, or not so borrowed, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (ii) the amount of interest (as reasonably determined by the Lender
in consultation with the ASOT Administrative Agent) that would have accrued to
the Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the interbank eurodollar market. A certificate as
to any amounts payable pursuant to this Section 2.21 submitted to the Borrower
by the Lender shall be conclusive in the absence of manifest error. This
covenant shall survive the termination of this Agreement and the payment of the
Loans, and all other amounts payable hereunder.
          2.22 Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for the Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of the
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be



--------------------------------------------------------------------------------



 



30

canceled and (b) the Lender’s Loans then outstanding as Eurodollar Loans, if
any, shall be converted automatically to Base Rate Loans on the respective last
days of the then current Interest Periods with respect to such Loans or within
such earlier period as required by law. If any such conversion of a Eurodollar
Loan occurs on a day which is not the last day of the then current Interest
Period with respect thereto, the Borrower shall pay to the Lender such amounts,
if any, as may be required pursuant to Section 2.21.
          2.23 [Intentionally Omitted].
          2.24 [Intentionally Omitted].
          2.25 [Intentionally Omitted].
          2.26 [Intentionally Omitted].
          2.27 Exculpation. Subject to the qualifications below, the Lender
shall not enforce the liability and obligation of the Borrower to perform and
observe the obligations contained in this Agreement or the other Loan Documents
by any action or proceeding wherein a money judgment shall be sought against the
Borrower, except that the Lender may bring a foreclosure action, an action for
specific performance or any other appropriate action or proceeding to enable the
Lender to enforce and realize upon its interest under this Agreement and the
other Loan Documents, or in the Collateral given to Lender pursuant to the Loan
Documents; provided, however, that, except as specifically provided herein, any
judgment in any such action or proceeding shall be enforceable against the
Borrower only to the extent of the Borrower’s interest in the Collateral given
to the Lender, and the Lender, by accepting this Agreement and the other Loan
Documents, shall not sue for, seek or demand any deficiency judgment against the
Borrower in any such action or proceeding under or by reason of or under or in
connection with this Agreement or the other Loan Documents. The provisions of
this Section 2.27 shall not, however, (a) constitute a waiver, release or
impairment of any obligation evidenced or secured by any of the Loan Documents;
(b) impair the right of the Lender to name the Borrower as a party defendant in
any action or suit for foreclosure and sale under the Guarantee and Collateral
Agreement; (c) affect the validity or enforceability of any guaranty made in
connection with the Loans or any of the rights and remedies of the Lender
thereunder; (d) impair the right of the Lender to obtain the appointment of a
receiver; (e) constitute a prohibition against the Lender to seek a deficiency
judgment against the Borrower in order to fully realize on any security given by
the Borrower in connection with the Loans or to commence any other appropriate
action or proceeding in order for the Lender to exercise its remedies against
such security; or (f) constitute a waiver of the right of the Lender to enforce
the liability and obligation of the Borrower, by money judgment or otherwise, to
the extent of any loss, damage, cost, expense, liability, claim or other
obligation incurred by the Lender (including attorneys’ fees and costs
reasonably incurred) arising out of or in connection with the following:
     (i) fraud or intentional misrepresentation by the Borrower in connection
with the Loans;
     (ii) the gross negligence or willful misconduct by the Borrower;



--------------------------------------------------------------------------------



 



31

     (iii) the breach of any representation, warranty, covenant or
indemnification provision in the Loan Documents concerning Environmental Laws,
hazardous substances and asbestos and any indemnification of the Lender with
respect thereto in either document;
     (iv) the removal or disposal of any portion of the Collateral after an
Event of Default;
     (v) the misapplication or conversion by the Borrower of (a) any insurance
proceeds paid by reason of any loss, damage or destruction to any portion of the
Collateral, (b) any awards or other amounts received in connection with the
condemnation of all or a portion of the Collateral and (c) any rents, rent
equivalents, moneys payable as damages or in lieu of rent or rent equivalents,
royalties (including, without limitation, all oil and gas or other mineral
royalties and bonuses), income, receivables, receipts, revenues, deposits
(including, without limitation, security, utility and other deposits), accounts,
cash, issues, profits, charges for services rendered, and other consideration of
whatever form or nature received by or paid to or for the account of or benefit
of the Borrower or its agents or employees from any and all sources arising from
or attributable to the Collateral, and proceeds, if any, from business
interruption or other loss of income insurance;
     (vi) failure to pay charges for labor or materials or other charges that
can create Liens on any portion of the Collateral;
     (vii) any security deposits, advance deposits or other deposits collected
with respect to the Collateral which are not delivered to the Lender upon a
foreclosure of any portion of the Collateral or action in lieu thereof, except
to the extent any such security deposits were applied in accordance with the
terms and conditions of any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property, and every modification, amendment or other agreement relating to such
lease, sublease, subsublease, or other agreement entered into in connection with
such lease, sublease, subsublease, or other agreement and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto prior to the occurrence of the
Event of Default that gave rise to such foreclosure or action in lieu thereof;
or
     (viii) the breach by the Borrower of the Borrower’s indemnification
obligations set forth in Section 10.5.
Notwithstanding anything to the contrary in this Agreement or any of the Loan
Documents, (A) the Lender shall not be deemed to have waived any right which the
Lender may have under Section 506(a), 506(b), 1111(b) or any other provisions of
the U.S. Bankruptcy Code (the “Bankruptcy Code”) to file a claim for the full
amount of the Obligations or to require that the



--------------------------------------------------------------------------------



 



32

Collateral shall continue to secure all of the Obligations owing to the Lender
in accordance with the Loan Documents, and (B) the Obligations shall be fully
recourse to the Borrower in the event that: (i) the Borrower fails to obtain the
Lender’s prior consent to any subordinate financing or other voluntary Lien
encumbering the Collateral; (ii) the Borrower fails to obtain the Lender’s prior
consent to any assignment, transfer, or conveyance, direct or indirect, of the
Collateral or any interest therein or the Borrower or any interest in the
Borrower, as required by the Guarantee and Collateral Agreement or this
Agreement; (iii) the Borrower files a voluntary petition under the Bankruptcy
Code or any other federal or state bankruptcy or insolvency law; (iv) an
Affiliate, officer, director, or representative which controls, directly or
indirectly, the Borrower files, or joins in the filing of, an involuntary
petition against the Borrower under the Bankruptcy Code or any other federal or
state bankruptcy or insolvency law, or solicits or causes to be solicited
petitioning creditors for any involuntary petition against the Borrower from any
Person; (v) the Borrower files an answer consenting to or otherwise acquiescing
in or joining in any involuntary petition filed against it, by any other Person
under the Bankruptcy Code or any other federal or state bankruptcy or insolvency
law, or solicits or causes to be solicited petitioning creditors for any
involuntary petition from any Person; (vi) any Affiliate, officer, director, or
representative which controls the Borrower consents to or acquiesces in or joins
in an application for the appointment of a custodian, receiver, trustee, or
examiner for the Borrower or any portion of the Collateral; or (vii) the
Borrower makes an assignment for the benefit of creditors, or admits, in writing
or in any legal proceeding, its insolvency or inability to pay its Obligations
as they become due.
SECTION 3. LETTERS OF CREDIT
          3.1 L/C Commitment. (a) Subject to the terms and conditions of the
ASOT Credit Agreement, the Lender, in reliance on the agreements of the other
ASOT Revolving Credit Lenders set forth in Section 3.4(a) of the ASOT Credit
Agreement, agrees to cause the Issuing Lender to issue letters of credit
(“Letters of Credit”) for the account of the Borrower on any Business Day during
the ASOT Revolving Credit Commitment Period in such form as may be approved from
time to time by the Lender and the Issuing Lender; provided that, the Lender
shall not have any obligation to cause any Letter of Credit to be issued if,
after giving effect to such issuance, (i) the L/C Obligations would exceed the
L/C Commitment (ii) the aggregate amount of the Available Revolving Credit
Commitment would be less than zero, (iii) the ASOT L/C Obligations would exceed
the ASOT L/C Commitment or (iv) the aggregate amount of the ASOT Available
Revolving Credit Commitments would be less than zero. Each Letter of Credit
shall (i) be denominated in Dollars and (ii) expire no later than the earlier of
(x) the first anniversary of its date of issuance and (y) the date which is five
Business Days prior to the Revolving Credit Termination Date; provided that any
Letter of Credit with a one-year term may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (y) above).
          (b) The Lender shall not at any time be obligated to cause any Letter
of Credit to be issued hereunder if such issuance would conflict with, or cause
the Lender, the Issuing Lender or any L/C Participant to exceed any limits
imposed by, any applicable Requirement of Law.



--------------------------------------------------------------------------------



 



33

          3.2 Procedure for Issuance of Letter of Credit. The Borrower may from
time to time request that the Lender cause an Issuing Lender to issue a Letter
of Credit by delivering to the Lender and such Issuing Lender at its address for
notices specified in the ASOT Credit Agreement an Application therefor,
completed to the satisfaction of the Lender and the Issuing Lender, and such
other certificates, documents and other papers and information as the Lender and
such Issuing Lender may request. Upon receipt of any Application, the Lender
will notify the ASOT Administrative Agent of the amount, the beneficiary and the
requested expiration of the requested Letter of Credit, and upon receipt of
confirmation from the ASOT Administrative Agent that after giving effect to the
requested issuance, the ASOT Available Revolving Commitments would not be less
than zero, the Lender will cause such Application and the certificates,
documents and other papers and information delivered to it in connection
therewith to be processed by the Issuing Bank in accordance with its customary
procedures and shall promptly cause the Letter of Credit requested thereby to be
issued by causing the original of such Letter of Credit to be issued to the
beneficiary thereof or as otherwise may be agreed to by the Lender, Issuing Bank
and the Borrower. The Lender shall furnish a copy of such Letter of Credit to
the Borrower promptly following the issuance thereof. The Lender shall promptly
give notice to the ASOT Administrative Agent as set forth in the ASOT Credit
Agreement of the issuance of each Letter of Credit (including the face amount
thereof), and shall provide a copy of such Letter of Credit to the ASOT
Administrative Agent as soon as possible after the date of issuance.
          3.3 Fees and Other Charges. (a) The Borrower will pay to the Lender a
fee on the aggregate drawable amount of all outstanding Letters of Credit issued
for its account (other than any such Letters of Credit that have been fully cash
collateralized pursuant to terms satisfactory to the Issuing Lender) at a per
annum rate equal to the Applicable Margin then in effect with respect to the
Eurodollar Loans and payable quarterly in arrears on each L/C Fee Payment Date
after the issuance date. In addition, the Borrower shall pay to the Lender, for
the benefit of the Issuing Lender, a fronting fee on the aggregate drawable
amount of all outstanding Letters of Credit issued by, the Issuing Lender for
the Borrower’s account at a rate per annum agreed upon between the Lender and
the Issuing Lender, payable quarterly in arrears on each L/C Fee Payment Date
after the issuance date.
          (b) In addition to the foregoing fees, the Borrower shall pay or
reimburse the Lender and the Issuing Lender, as the case may be, for normal and
customary costs and expenses as are incurred or charged by the Issuing Lender in
issuing, negotiating, effecting payment under, amending or otherwise
administering any Letter of Credit issued for the Borrower’s account.
          3.4 [Intentionally Omitted].
          3.5 Reimbursement Obligation of the Borrower. The Borrower agrees to
reimburse the Lender, on each date on which the Lender notifies the Borrower of
the date and amount of a draft presented under any Letter of Credit and paid by
the Issuing Lender, for the amount of (a) such draft so paid and (b) any taxes,
fees, charges or other reasonable costs or expenses incurred by the Lender or
the Issuing Lender in connection with such payment (the amounts described in the
foregoing clauses (a) and (b) in respect of any drawing, collectively, the
“Payment Amount”). Each such payment shall be made to the Lender at its address
for notices specified herein in lawful money of the United States of America and
in immediately available funds. Interest shall be payable on each Payment Amount
from the date of the



--------------------------------------------------------------------------------



 



34

applicable drawing until payment in full at the rate set forth in (i) until the
second Business Day following the date of the applicable drawing,
Section 2.15(b) and (ii) thereafter, Section 2.15(c). Each drawing under any
Letter of Credit shall constitute a request by the Borrower to the Lender for a
borrowing pursuant to Section 2.5 of Base Rate Loans in the amount of such
drawing. The Borrowing Date with respect to such borrowing shall be the first
date on which a borrowing of Loans could be made, pursuant to Section 2.5, if
the Lender had received a notice of such borrowing at the time of such drawing
under such Letter of Credit.
          3.6 [Intentionally Omitted].
          3.7 Obligations Absolute. The Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against the Lender, any Issuing Lender, any
beneficiary of a Letter of Credit or any other Person. The Borrower also agrees
with the Lender that the Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, provided that, such document or endorsement appears on its
face to comply with the terms of such Letter of Credit, or any dispute between
or among the Borrower and any beneficiary of any Letter of Credit or any other
party to which such Letter of Credit may be transferred or any claims whatsoever
of the Borrower against any beneficiary of such Letter of Credit or any such
transferee. The Lender shall not be liable for any error, omission, interruption
or delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of the Lender. The Borrower agrees that any action taken or omitted
by the Lender or an Issuing Lender under or in connection with any Letter of
Credit issued by it or the related drafts or documents, if done in the absence
of gross negligence, bad faith or willful misconduct and in accordance with the
standards of care specified in the Uniform Commercial Code of the State of New
York, shall be binding on the Borrower and shall not result in any liability of
the Lender or such Issuing Lender to the Borrower.
          3.8 Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the Lender shall promptly notify the
Borrower and the ASOT Administrative Agent of the date and amount thereof. The
responsibility of the Lender to the Borrower in connection with any draft
presented for payment under any Letter of Credit, in addition to any payment
obligation expressly provided for in such Letter of Credit issued by the Issuing
Lender, shall be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
appear on their face to be in conformity with such Letter of Credit.
          3.9 Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.



--------------------------------------------------------------------------------



 



35

SECTION 4. REPRESENTATIONS AND WARRANTIES
          To induce the Lender to enter into this Agreement and to make the
Loans and to cause the Issuing Lender to issue the Letters of Credit, each of
the Parent Guarantors and the Borrower hereby jointly and severally represents
and warrants to the Lender that:
          4.1 [Intentionally Omitted].
          4.2 No Change. Since December 31, 2006, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.
          4.3 Corporate Existence; Compliance with Law. Each of the Group
Members (a) is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, (b) has the corporate power and
authority, and the legal right, to own and operate its Property, to lease the
Property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation or other
organization and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of Property or the conduct of its business
requires such qualification and (d) is in compliance with all Requirements of
Law, except, in the case of clauses (c) and (d), to the extent that the failure
to be so qualified or comply therewith could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.
          4.4 Corporate Power; Authorization; Enforceable Obligations. Each
Group Member has the corporate power and authority, and the legal right, to
make, deliver and perform the Loan Documents to which it is a party and, in the
case of the Borrower, to borrow hereunder. Each Group Member has taken all
necessary corporate or other action to authorize the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of the
Borrower, to authorize the borrowings on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the borrowings hereunder or the execution, delivery,
performance, validity or enforceability of this Agreement or any of the other
Loan Documents, except (i) such as have been obtained or made and are in full
force and effect, (ii) the filings referred to in Section 4.19, and
(iii) consents or authorizations, to the extent that the failure to obtain such
consents, authorizations, filings and notices (or the failure to keep the same
in full force and effect) could not reasonably be expected to have a Material
Adverse Effect. Each Loan Document has been duly executed and delivered on
behalf of each Loan Party that is a party thereto. This Agreement constitutes,
and each other Loan Document upon execution will constitute, a legal, valid and
binding obligation of each Loan Party that is a party thereto, enforceable
against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
          4.5 No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any



--------------------------------------------------------------------------------



 



36

Contractual Obligation of any Group Member except, solely with respect to a
violation of a Contractual Obligation of any Group Member, to the extent such
violation could not reasonably be expected to have a Material Adverse Effect,
and will not result in, or require, the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to any Requirement of
Law or any such Contractual Obligation (other than the Liens created by the
Security Documents and such Liens permitted pursuant to Section 7.3 hereof). No
Requirement of Law or Contractual Obligation applicable to any Group Member
could reasonably be expected to have a Material Adverse Effect.
          4.6 No Material Litigation. Except as otherwise disclosed to the
Lender, no litigation, investigation or proceeding of or before any arbitrator
or Governmental Authority is pending or, to the actual knowledge of any
Responsible Officer of any Parent Guarantor or the Borrower, threatened by or
against any Group Member or against any of their respective properties or
revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect.
          4.7 No Default. None of the Group Members is in default under or with
respect to any of its Contractual Obligations in any respect that could
reasonably be expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing.
          4.8 Ownership of Property; Liens. Each of the Group Members has title
in fee simple to, or a valid leasehold interest in, all of its real property,
and good title to, or a valid leasehold interest in, all its other Property, and
none of such Property is subject to any Lien except as permitted by Section 7.3.
          4.9 Intellectual Property. Each of the Group Members owns, or is
licensed to use, all Intellectual Property necessary for the conduct of its
business as currently conducted. To the knowledge of any Group Member, no
material claim has been asserted and is pending by any Person challenging or
questioning the use of any Intellectual Property or the validity or
effectiveness of any Intellectual Property, nor does any Group Member know of
any valid basis for any such claim. To the knowledge of any Group Member, the
use of Intellectual Property by the Group Members does not infringe on the
rights of any Person in any material respect.
          4.10 Taxes. Each of the Group Members has filed or caused to be filed
all federal, state and other material tax returns that are required to be filed
and has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its Property and all other taxes, fees or
other charges imposed on it or any of its Property by any Governmental Authority
that are due and payable, and, except as otherwise disclosed to the Lender in
writing, no tax Lien has been filed, and, to the knowledge of the Parent
Guarantors or the Borrower, no claim is being asserted, with respect to any such
tax, fee or other charge (other than any, in each case, the amount or validity
of which are currently being contested in good faith by appropriate proceedings
and with respect to which reserves in conformity with GAAP have been provided on
the books of the applicable Group Member, as the case may be).
          4.11 Federal Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used for “purchasing” or
“carrying” any “margin stock”



--------------------------------------------------------------------------------



 



37

within the respective meanings of each of the quoted terms under Regulation U as
now and from time to time hereafter in effect or for any purpose that violates
the provisions of the regulations of the Board. If requested by the Lender, the
Borrower will furnish to the Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1 referred to in
Regulation U.
          4.12 Labor Matters. There are no strikes or other labor disputes
against any Group Member pending or, to the knowledge of any Parent Guarantor or
the Borrower, threatened that (individually or in the aggregate) could
reasonably be expected to have a Material Adverse Effect. Hours worked by and
payment made to employees of the Group Members have not been in violation of the
Fair Labor Standards Act or any other applicable Requirement of Law dealing with
such matters that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect. All payments due from any Group
Member on account of employee health and welfare insurance that (individually or
in the aggregate) could reasonably be expected to have a Material Adverse Effect
if not paid have been paid or accrued as a liability on the books of the
applicable Group Member.
          4.13 ERISA. Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by a material amount. Neither the Borrower nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan that
has resulted or could reasonably be expected to result in a material liability
under ERISA, and neither the Borrower nor any Commonly Controlled Entity would
become subject to any material liability under ERISA if the Borrower or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made. No such Multiemployer Plan is in
Reorganization or Insolvent.
          4.14 Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X) that limits its ability to incur Indebtedness.



--------------------------------------------------------------------------------



 



38

          4.15 Subsidiaries. (a) The Subsidiaries listed on Schedule 4.15
constitute all the Subsidiaries of the each of the Parent Guarantors at the date
hereof. Schedule 4.15 sets forth as of the Closing Date the name and
jurisdiction of incorporation of each Subsidiary and, as to each Subsidiary, the
percentage of each class of Capital Stock owned by each Group Member and whether
such Subsidiary is a Subsidiary Guarantor.
          (b) There are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock of any Group Member.
          4.16 Use of Proceeds. The proceeds of the Loans and the Letters of
Credit, shall be used (i) to finance the working capital needs of the Borrower
and its Subsidiaries in the ordinary course of business and (ii) for general
corporate purposes. The Revolving Credit Loans may not be used to pay any
Administration Fees during any Cure Period.
          4.17 Environmental Matters. Other than exceptions to any of the
following that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect:
     (a) Each of the Group Members: (i) is, and within the period of all
applicable statutes of limitation has been, in compliance with all applicable
Environmental Laws; (ii) holds all Environmental Permits (each of which is in
full force and effect) required for any of its current or intended operations or
for any property owned, leased, or otherwise operated by it; (iii) is, and
within the period of all applicable statutes of limitation has been, in
compliance with all of its Environmental Permits; and (iv) to the extent within
the control of such Group Member: each of its Environmental Permits will be
timely renewed and complied with; any additional Environmental Permits that may
be required of it will be timely obtained and complied with, without material
expense; and compliance with any Environmental Law that is or is expected to
become applicable to it will be timely attained and maintained, without material
expense.
     (b) Materials of Environmental Concern are not present at, on, under, in,
or about any real property now or formerly owned, leased or operated by any
Group Member, or at any other location (including, without limitation, any
location to which Materials of Environmental Concern have been sent for re-use
or recycling or for treatment, storage, or disposal) which could reasonably be
expected to (i) give rise to liability of the Group Members under any applicable
Environmental Law or otherwise result in costs to the Group Members, (ii)
interfere with the continued operations of the Group Members or (iii) impair the
fair saleable value of any Real Property owned or leased by any Group Member.
     (c) There is no judicial, administrative, or arbitral proceeding (including
any notice of violation or alleged violation) under or relating to any
Environmental Law to which any Group Member is, or to the knowledge of any Group
Member will be, named as a party that is pending or, to the knowledge of any
Group Member, threatened.



--------------------------------------------------------------------------------



 



39

      (d) None of the Group Members has received any written request for
information, or been notified that it is a potentially responsible party under
or relating to the federal Comprehensive Environmental Response, Compensation,
and Liability Act or any similar Environmental Law, or with respect to any
Materials of Environmental Concern.
     (e) None of the Group Members has entered into or agreed to any consent
decree, order, or settlement or other agreement, or is subject to any judgment,
decree, or order or other agreement, in any judicial, administrative, arbitral,
or other forum for dispute resolution, relating to compliance with or liability
under any Environmental Law.
     (f) None of the Group Members has assumed or retained, by contract, conduct
or operation of law, any liabilities of any kind, fixed or contingent, known or
unknown, under any Environmental Law or with respect to any Materials of
Environmental Concern.
          4.18 Accuracy of Information, etc. No statement or information
contained in this Agreement, any other Loan Document, or any other document,
certificate or statement furnished to the Lender, by or on behalf of any Loan
Party for use in connection with the transactions contemplated by this Agreement
or the other Loan Documents, contained as of the date such statement,
information, document or certificate was so furnished, any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not materially misleading. The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, it being
recognized by the Lender that such financial information as it relates to future
events is not to be viewed as fact and that actual results during the period or
periods covered by such financial information may differ from the projected
results set forth therein by a material amount. There is no fact known to any
Loan Party that could reasonably be expected to have a Material Adverse Effect
that has not been expressly disclosed herein, in the other Loan Documents or in
any other documents, certificates and statements furnished to the Lender for use
in connection with the transactions contemplated hereby and by the other Loan
Documents.
          4.19 Security Documents. (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Lender a legal, valid and enforceable
security interest in the Collateral described therein and proceeds thereof. In
the case of the Pledged Stock described in the Guarantee and Collateral
Agreement, when any stock certificates representing such Pledged Stock are
delivered to the Lender, and in the case of the other Collateral described in
the Guarantee and Collateral Agreement, when Uniform Commercial Code financing
statements in appropriate form are filed in the offices specified on
Schedule 4.19 (which Uniform Commercial Code financing statements have been duly
completed and delivered to the Lender) and such other filings as are specified
on Schedule 3 to the Guarantee and Collateral Agreement have been completed (all
of which filings have been duly completed), the Guarantee and Collateral
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations (as defined in the Guarantee
and Collateral Agreement), in each case prior and superior in right to any other
Person (except Liens permitted by Section 7.3).



--------------------------------------------------------------------------------



 



40

          (b) Schedule 1.1B lists, as of the Closing Date, each parcel of owned
real property and each leasehold interest in real property located in the United
States and held by the Parent Guarantors or any of their Subsidiaries.
          4.20 Solvency. The Borrower is, and the Group Members, taken as a
whole, are, and after giving effect to the Holdings II LP Asset Acquisition and
the incurrence of all Indebtedness and obligations being incurred in connection
herewith and therewith will be and will continue to be, Solvent.
          4.21 Regulation H. No Mortgage encumbers improved real property which
is located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of 1968
(except any Mortgaged Properties as to which such flood insurance as required by
Regulation H has been obtained and is in full force and effect as required by
this Agreement).
SECTION 5. CONDITIONS PRECEDENT
          5.1 Conditions to Initial Extension of Credit. Subject to
Section 6.12, the agreement of the Lender to make the initial extension of
credit requested to be made by it hereunder is subject to the satisfaction,
prior to or substantially contemporaneously with the making of such extension of
credit on the Closing Date, of the following conditions precedent:
     (a) Loan Documents. The Lender shall have received (i) this Agreement,
executed and delivered by a duly authorized officer of each Parent Guarantor and
the Borrower, (ii) the Guarantee and Collateral Agreement, executed and
delivered by a duly authorized officer of the Borrower, each Parent Guarantor
and any Subsidiary Guarantor and the Borrower and (iii) the Intercreditor
Agreement, executed and delivered by a duly authorized officer of each party
thereto.
     (b) ASOT Credit Agreement. Each condition precedent to the effectiveness of
the ASOT Credit Agreement shall have either been substantially contemporaneously
satisfied or waived in accordance therewith and the Lender shall have received
proceeds of at least $4,719,000,000 from the proceeds of the ASOT Term Loans in
accordance with the terms of the ASOT Credit Agreement.
     (c) Holdings II LP Asset Acquisition. The following transactions shall have
been consummated substantially contemporaneously:
     (i) the First Lien Borrower shall have received proceeds in an amount equal
to at least $40,000,000 in cash from the First Lien Credit Agreement;
     (ii) the Holdings II LP Asset Acquisition shall have been consummated
pursuant to the Holdings II Purchase Agreement, which agreement shall be in form
and substance reasonably satisfactory to the ASOT Lenders, and no provision
thereof shall have been waived, amended, supplemented or otherwise modified in a
manner that would reasonably be expected to have a



--------------------------------------------------------------------------------



 



41

material adverse effect to the ASOT Lenders without the prior written consent of
the ASOT Administrative Agent; and
     (iii) each of the First Lien Loan Documents shall be in form and substance
reasonably satisfactory to the ASOT Lenders and all other conditions set forth
in the First Lien Loan Documents shall have been satisfied or the fulfillment of
any such conditions shall have been waived with the written consent of the ASOT
Administrative Agent.
     (d) Approvals. (i) All governmental and third party approvals (including
material landlords’ and other consents) necessary in connection with the
Holdings II LP Asset Acquisition and the continuing operations of the Group
Members shall have been obtained and be in full force and effect.
     (ii) All governmental and third party approvals (including material
landlords’ and other consents) necessary in connection with the Revolving Credit
Commitment shall have been obtained and be in full force and effect.
     (e) [Intentionally Omitted].
     (f) [Intentionally Omitted].
     (g) [Intentionally Omitted].
     (h) [Intentionally Omitted].
     (i) [Intentionally Omitted].
     (j) [Intentionally Omitted].
     (k) Solvency Analysis. The Lender shall have received a customary solvency
analysis certified by the chief financial officer or treasurer of the Borrower
which shall document the solvency of the Borrower and its Subsidiaries
considered as a whole after giving effect to the transactions contemplated
hereby.
     (l) Lien Searches. The Lender shall have received the results of a recent
lien search in each of the jurisdictions in which Uniform Commercial Code
financing statements or other filings or recordations should be made to evidence
or perfect security interests in all assets of the Loan Parties, and such search
shall reveal no liens on any of the assets of the Loan Parties, except for Liens
permitted by Section 7.3 or Liens to be discharged on or prior to the Closing
Date.
     (m) Environmental Matters. The Lender shall have received an American
Society for Testing & Materials (“ASTM”) compliant Environmental Site Assessment
(“ESA”) dated no earlier than the date that is six months prior to the Closing
Date for each of the Operating Properties, together with a letter from the
environmental consultant permitting the ASOT Administrative Agent and the ASOT
Lenders to rely on the



--------------------------------------------------------------------------------



 



42

environmental assessment as if addressed to and prepared for each of them, and
the ASOT Lenders shall be satisfied with the environmental affairs of the Group
Members.
     (n) Closing Certificate. The Lender shall have received a certificate of
each Loan Party, dated the Closing Date, substantially in the form of Exhibit C,
with appropriate insertions and attachments.
     (o) [Intentionally Omitted].
     (p) Pledged Stock; Stock Powers; Acknowledgment and Consent; Pledged Notes.
The Lender shall have received (i) the certificates (if any) representing the
shares of Capital Stock pledged pursuant to the Guarantee and Collateral
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof, unless
such certificates and stock powers have been delivered to the First Lien Lender,
(ii) an Acknowledgment and Consent, substantially in the form of Annex II to the
Guarantee and Collateral Agreement, duly executed by any issuer of Capital Stock
pledged pursuant to the Guarantee and Collateral Agreement that is not itself a
party to the Guarantee and Collateral Agreement and (iii) each promissory note
pledged pursuant to the Guarantee and Collateral Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank
satisfactory to the Lender) by the pledgor thereof.
     (q) Filings, Registrations and Recordings. Each document (including,
without limitation, any Uniform Commercial Code financing statement) required by
the Security Documents or under law or reasonably requested by the Lender or the
ASOT Administrative Agent to be filed, registered or recorded in order to create
in favor of the Lender, a perfected Second Priority Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 7.3), shall have been
filed, registered or recorded or shall have been delivered to the Lender in
proper form for filing, registration or recordation.
     (r) [Intentionally Omitted].
     (s) [Intentionally Omitted].
     (t) Insurance. The Lender shall have received insurance certificates
satisfying the requirements of Section 6.5.
          5.2 Conditions to Each Extension of Credit. The agreement of the
Lender to make any extension of credit requested to be made by it hereunder on
any date (including, without limitation, its initial extension of credit) is
subject to the satisfaction of the following conditions precedent:
     (a) Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents (except,
in the case of the initial extensions of credit on the Closing Date, the
representations contained in Sections 4.6, 4.7, 4.8, 4.9, 4.10, 4.12, 4.13,
4.15, 4.17, 4.18, 4.20 and 4.21) shall be true and correct in all material
respects on and as of such date as if made on and as of



--------------------------------------------------------------------------------



 



43

such date, provided that, (i) such representations made on the Closing Date with
respect to the Targets shall be limited to the representations made in the
Merger Agreement material to the interests of the Lenders, but only to the
extent that TSREV has the right to terminate its obligations as a result of a
breach of such representations in the Merger Agreement and (ii) any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct on such respective
dates.
     (b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
          Each borrowing by and issuance of a Letter of Credit on behalf of the
Borrower hereunder shall constitute a representation and warranty by the
Borrower as of the date of such extension of credit that the conditions
contained in this Section 5.2 have been satisfied.
SECTION 6. AFFIRMATIVE COVENANTS
          Each of the Parent Guarantors and the Borrower hereby jointly and
severally agrees that, so long as the Revolving Credit Commitment remains in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to the Lender, each of the Parent Guarantors and the Borrower shall and
shall cause each of its respective Subsidiaries to:
          6.1 [Intentionally Omitted].
          6.2 Certificates; Other Information. Furnish to the Lender:
     (a) [intentionally omitted];
     (b) as soon as available, but in any event (i) within 120 days after the
end of each fiscal year of the Borrower and (ii) not later than 60 days after
the end of the first three fiscal quarterly periods of each fiscal year of the
Borrower, (A) a Compliance Certificate containing all information and
calculations necessary for determining compliance by the Group Members with the
provisions of this Agreement referred to therein as of the last day of the
fiscal quarter or fiscal year of the Borrower, as the case may be and (B) any
Uniform Commercial Code financing statements or other filings specified in such
Compliance Certificate as being required to be delivered therewith;
     (c) [intentionally omitted];
     (d) [intentionally omitted];
     (e) [intentionally omitted];
     (f) within five days after the same are sent, copies of all financial
statements and reports that any Group Member sends to the holders of any class
of its debt securities or equity securities, and, within five days after the
same are filed, copies of all financial statements and reports that any Group
Member may make to, or file with, the SEC



--------------------------------------------------------------------------------



 



44

(provided that the names of any limited partners identified in such financial
statements or reports may be redacted prior to delivery);
     (g) [intentionally omitted]; and
     (h) promptly, such additional financial and other information as the Lender
may from time to time reasonably request.
          6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of any Group Member, as the case may be.
          6.4 Conduct of Business and Maintenance of Existence; Compliance.
(a)(i) Preserve, renew and keep in full force and effect its organizational
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.4 and except, in the
case of clause (ii) above, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Contractual Obligations and Requirements of Law, except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.
          6.5 Maintenance of Property; Insurance. (a) Keep all Property and
systems useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted and (b) maintain with financially
sound and reputable insurance companies insurance on all its Property in at
least such amounts and against at least such risks (but including in any event
public liability, product liability and business interruption) as are usually
insured against in the same general area by companies engaged in the same or a
similar business.
          6.6 Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of any ASOT Lender to visit and inspect any of its properties
during normal business hours and examine and make abstracts from any of its
books and records at any reasonable time and as often as may reasonably be
desired (but no more than one visit per any 12-month period shall be permitted
(except upon the occurrence and during the continuance of an Event of Default))
and to discuss the business, operations, properties and financial and other
condition of the Group Members with officers and employees of the Group Members
and with its independent certified public accountants; provided, however, that
(a) unless an Event of Default has occurred and is continuing, the Group Members
shall only be required to pay the expenses of one such inspection of all of the
Group Members’ books and records during any fiscal year, (b) unless an Event of
Default has occurred and is continuing, the Lender shall cooperate so that such
visit does not materially disrupt the normal operations of such Group Member,
and (c) the Lender shall conduct each such inspection in compliance with all
reasonable safety and security requirements of such Group Member.



--------------------------------------------------------------------------------



 



45

          6.7 Notices. Promptly give notice to the Lender of:
     (a) the occurrence of any Default or Event of Default;
     (b) any (i) default or event of default under any Contractual Obligation of
any Group Member or (ii) litigation, investigation or proceeding which may exist
at any time between any Group Member and any Governmental Authority, that in
either case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;
     (c) any litigation or proceeding affecting any Group Member (i) in which
the amount involved is $50,000,000 or more and not covered by insurance, (ii) in
which material injunctive or similar relief is sought or (iii) which relates to
any Loan Document;
     (d) the following events, as soon as possible and in any event within
30 days after the Borrower knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC or the Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan;
     (e) as soon as possible and in any event within 30 days of obtaining
knowledge thereof: (i) any development, event, or condition that, individually
or in the aggregate with other developments, events or conditions, could
reasonably be expected to result in the payment by the Group Members, in the
aggregate, of a Material Environmental Amount; and (ii) any notice that any
governmental authority may deny any application for an Environmental Permit
sought by, or revoke or refuse to renew any Environmental Permit held by, any
Group Member;
     (f) [intentionally omitted]; and
     (g) any development or event that has had or could reasonably be expected
to have a Material Adverse Effect.
          Each notice pursuant to this Section 6.7 shall be accompanied by a
statement of the Borrower, signed on behalf of the Borrower by a Responsible
Officer, setting forth details of the occurrence referred to therein and stating
what action the relevant Group Member proposes to take with respect thereto.
          6.8 Environmental Laws. (a) Comply in all material respects with, and
ensure compliance in all material respects by all tenants and subtenants, if
any, with, all applicable Environmental Laws, and obtain and comply in all
material respects with and maintain, and ensure that all tenants and subtenants
obtain and comply in all material respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.



--------------------------------------------------------------------------------



 



46

          (b) Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws.
          (c) If any ESA or update delivered pursuant to Section 5.1(m)
identifies a Recognized Environmental Condition (“REC”), as defined under ASTM
guidelines, the Borrower shall, within six months of the delivery of such ESA or
update to the Lender and the ASOT Administrative Agent, conduct such follow up
testing, provide such reports, and take such other actions as required or
approved by the applicable Governmental Authority to the Lender and the ASOT
Administrative Agent to mitigate such REC.
          6.9 [Intentionally Omitted].
          6.10 Additional Collateral, etc. (a) With respect to any Property
acquired after the Closing Date by any Group Member (other than (x) any real
property or any Property described in paragraph (c) of this Section 6.10,
(y) any Property subject to a Lien expressly permitted by Section 7.3 and
(z) Property acquired by an Excluded Foreign Subsidiary) as to which the Lender
does not have a perfected Second Priority Lien, promptly (i) execute and deliver
to the Lender such amendments to the Guarantee and Collateral Agreement or such
other documents as the Lender or the ASOT Administrative Agent deems necessary
to grant to the Lender a Second Priority security interest in such Property and
(ii) take all actions necessary to grant to the Lender a perfected Second
Priority security interest in such Property, including, without limitation, the
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Lender or the ASOT Administrative Agent.
          (b) With respect to (i) any fee interest in any real property having
an appraised value (together with improvements thereof) of at least $5,000,000
acquired after the Closing Date by any Group Member (other than any such real
property owned by an Excluded Foreign Subsidiary or subject to a Lien expressly
permitted by Section 7.3), or (ii) subject to the related Loan Party obtaining
the required landlord consent (provided that each Loan Party shall use
commercially reasonable efforts to obtain such consent), any leasehold interest
in real property having an aggregate appraised value of $5,000,000 acquired or
leased (including any leasehold property interest owned by any new Subsidiary
acquired after the Closing Date) in one or a series of transactions after the
Closing Date by any Group Member, promptly (and in any event no later than
60 days after the acquisition thereof) (A) execute and deliver a Second Priority
Mortgage in favor of the Lender, covering such real property, (B) if requested
by the Lender or the ASOT Administrative Agent, provide the ASOT Administrative
Agent with (x) title and extended coverage insurance covering such real property
in an amount at least equal to the purchase price of such real property (or such
other amount as shall be reasonably specified by the Lender or the ASOT
Administrative Agent) as well as a current ALTA survey thereof, together with a
surveyor’s certificate and (y) any consents or estoppels reasonably deemed
necessary by the Lender or the ASOT Administrative Agent in connection with such
Mortgage, each of the foregoing in form and substance reasonably satisfactory to
the ASOT Administrative Agent and (C) if reasonably requested by the Lender or
the ASOT Administrative Agent, deliver to the ASOT Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the ASOT
Administrative Agent.



--------------------------------------------------------------------------------



 



47

          (c) With respect to any new Subsidiary (other than an Excluded Foreign
Subsidiary) created or acquired after the Closing Date (which, for the purposes
of this paragraph, shall include any existing Subsidiary that ceases to be an
Excluded Foreign Subsidiary) by any Group Member, promptly (i) execute and
deliver to the Lender such amendments to the Guarantee and Collateral Agreement
as the ASOT Administrative Agent deems necessary to grant to the Lender a
perfected Second Priority security interest in the Capital Stock of such new
Subsidiary that is owned by any Group Member, (ii) deliver to the Lender (or the
First Lien Lender in accordance with the Intercreditor Agreement) the
certificates representing such Capital Stock (if any), together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
such Group Member, as the case may be, (iii) cause such new Subsidiary (A) to
become a party to the Guarantee and Collateral Agreement and (B) to take such
actions necessary to grant to the Lender a perfected Second Priority security
interest in the Collateral described in the Guarantee and Collateral Agreement
with respect to such new Subsidiary, including, without limitation, the filing
of Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Lender or the ASOT Administrative Agent, and (iv) if reasonably
requested by the ASOT Administrative Agent, deliver to the ASOT Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
ASOT Administrative Agent.
          (d) With respect to any new Excluded Foreign Subsidiary created or
acquired after the Closing Date by any Group Member (other than any Excluded
Foreign Subsidiaries), promptly (i) execute and deliver to the Lender such
amendments to the Guarantee and Collateral Agreement or such other documents as
the Lender or the ASOT Administrative Agent deems necessary in order to grant to
the Lender a perfected Second Priority security interest in the Capital Stock of
such new Subsidiary that is owned by any Group Member (other than any Excluded
Foreign Subsidiaries), (provided that in no event shall more than 65% of the
total outstanding Capital Stock of any such new Excluded Foreign Subsidiary be
required to be so pledged), (ii) deliver to the Lender (or the First Lien Lender
in accordance with the Intercreditor Agreement) the certificates (if any)
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of such Group Member, as the
case may be, and take such other action as may be necessary or, in the opinion
of the Lender or the ASOT Administrative Agent, desirable to perfect the Second
Priority Lien of the Lender thereon, and (iii) if reasonably requested by the
Lender or the ASOT Administrative Agent, deliver to the ASOT Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
ASOT Administrative Agent.
          6.11 Further Assurances. From time to time execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates or
documents, and take such actions, as the Lender or the ASOT Administrative Agent
may reasonably request for the purposes of implementing or effectuating the
provisions of this Agreement and the other Loan Documents, or of more fully
respect to the Collateral (or with perfecting or renewing the rights of the
Lender with respect to any additions thereto or replacements or proceeds thereof
or with



--------------------------------------------------------------------------------



 



48

respect to any other property or assets hereafter acquired by any Group Member
which may be deemed to be part of the Collateral) pursuant hereto or thereto.
Upon the exercise by the Lender of any power, right, privilege or remedy
pursuant to this Agreement or the other Loan Documents which requires any
consent, approval, recording, qualification or authorization of any Governmental
Authority, the Borrower will execute and deliver, or will cause the execution
and delivery of, all applications, certifications, instruments and other
documents and papers that the ASOT Administrative Agent or the Lender may be
required to obtain from any Group Member for such governmental consent,
approval, recording, qualification or authorization.
          6.12 Post-Closing Covenants. On or prior to the date that is 60
Business Days after the Closing Date, the Borrower shall deliver to the Lender:
     (a) (i) subject to the Intercreditor Agreement, certificates representing
the Capital Stock of any Person constituting Collateral, to the extent that the
organizational documents of such Person provides that the equity interests
therein shall be certificated, and (ii) such other documents required in
connection therewith pursuant to Section 5.1(p); and
     (b) an agreement relating to the payment of the Administration Fees by the
Combined Group Members, including turnover provisions, duly executed and
delivered by an authorized officer of each of the Funds, in form and substance
reasonably satisfactory to the ASOT Administrative Agent.
SECTION 7. NEGATIVE COVENANTS
          Each of the Parent Guarantors and the Borrower hereby jointly and
severally agrees that, so long as the Revolving Credit Commitment remains in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to the Lender, each of the Parent Guarantors and the Borrower shall not
and shall not permit any of its respective Subsidiaries to, directly or
indirectly:
          7.1 [Intentionally Omitted].
          7.2 Limitation on Indebtedness. Create, incur, assume or suffer to
exist any Indebtedness, except:
          (a) Indebtedness of any Loan Party pursuant to any Loan Document;
          (b) Indebtedness of the Borrower to any of its Subsidiaries and of any
Wholly Owned Subsidiary of the Borrower to the Borrower or any other Subsidiary
of the Borrower;
          (c) Indebtedness (including, without limitation, Capital Lease
Obligations) secured by Liens permitted by Section 7.3(g) in an aggregate
principal amount not to exceed $15,000,000 at any one time outstanding minus the
aggregate outstanding principal amount of Indebtedness of the Affiliate
Borrowers and their Subsidiaries permitted by Section 7.2(c) of the applicable
Affiliate Borrower Credit Agreements;



--------------------------------------------------------------------------------



 



49

     (d) Indebtedness of the Subsidiaries of the Borrower outstanding on the
date hereof and listed on Schedule 7.2(d) and any refinancings, refundings,
renewals or extensions thereof (without any increase in the principal amount
thereof or any shortening of the maturity of any principal amount thereof);
     (e) Guarantee Obligations made in the ordinary course of business by any
Subsidiaries of the Borrower of obligations of the Borrower or any of its Wholly
Owned Subsidiaries;
     (f) [intentionally omitted];
     (g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business, or in respect of netting services, overdraft protections or
otherwise in connection with deposit accounts;
     (h) Indebtedness arising under any Capital Stock purchase, repurchase or
redemption obligations which may arise pursuant to joint venture agreements in
effect on the Closing Date;
     (i) Indebtedness (other than Recourse Indebtedness) assumed by the
Subsidiaries of the Borrower in connection with any acquisition permitted by
Section 7.8(h); provided that, such Indebtedness existed at the time of such
acquisition and was not created in connection therewith or in contemplation
thereof, and provided, further that, (i) the Borrower shall deliver to the
Lender a pro forma Compliance Certificate certifying that, after giving effect
to such additional Indebtedness, no Event of Default shall exist and (ii) the
ASOT Borrower shall have delivered to the ASOT Administrative Agent a
certificate of a Responsible Officer (A) containing all information and
calculations necessary, and taking into consideration such additional
Indebtedness, for determining pro forma compliance with the provisions of
Section 7.1 of the ASOT Credit Agreement (other than Sections 7.1(a) and 7.1(c)
of the ASOT Credit Agreement if such Indebtedness is assumed during a Cure
Period and the related acquisition was contractually committed to prior to the
related Test Date) and (B) certifying that no ASOT Loan Default or ASOT Loan
Event of Default shall have occurred and be continuing at such time or after
giving effect to such additional Indebtedness;
     (j) guarantees (including bonds), performance bonds and indemnification
obligations incurred in the ordinary course of business of obligations of the
Borrower and its Subsidiaries in favor of suppliers, customers, contractors,
lessees, tenants, and mechanics of the Borrower or any Subsidiary and any other
such obligations, in each case entered into in the ordinary course of business,
which are in an outstanding amount not exceeding $50,000,000 individually or
$150,000,000 in the aggregate outstanding at any time minus, in each case, the
aggregate outstanding principal amount of such Indebtedness of the Affiliate
Borrowers and their Subsidiaries permitted by Section 7.2(j) of the applicable
Affiliate Borrower Credit Agreements;



--------------------------------------------------------------------------------



 



50

     (k) Indebtedness of any Joint Venture, directly or indirectly owned by the
Borrower to the Borrower or any Subsidiary to the extent permitted by
Section 7.8(g);
     (l) Indebtedness in respect of the Non-Recourse Subsidiary Borrowers that
is secured by either (i) Real Property acquired by the Borrower or any of its
Subsidiaries after the Closing Date and any related Property permitted by
Section 7.3(r) or (ii) the Capital Stock of any Subsidiary of such Non-Recourse
Subsidiary Borrower, that is also a Non-Recourse Subsidiary Borrower; provided
that, with respect to any of the foregoing Indebtedness:
     (A) neither the Borrower nor any of its Subsidiaries provides credit
support of any kind (including any undertaking, agreement or instrument that
would constitute Indebtedness) or is directly or indirectly liable (as guarantor
or otherwise), other than as guarantor to the extent permitted by Section 7.2(e)
for fraud, misrepresentation, misapplication of cash, waste, environmental
claims and liabilities, prohibited transfers, violations of special purpose
entity covenants and other circumstances customarily excluded by institutional
lenders from exculpation provisions and/or included in separate guarantee or
indemnification agreements in non-recourse financing of real estate;
     (B) as to which the lenders thereunder will not have any recourse to the
Capital Stock or assets of the Borrower nor any of its Subsidiaries other than
the assets securing such Indebtedness, additions, accessions and improvements
thereto and proceeds thereof and the Capital Stock of the Non-Recourse
Subsidiary Borrower that is the borrower under such Indebtedness and, in the
case of the Borrower or any of its Subsidiaries, recourse against the Borrower
and its Subsidiaries for fraud, misrepresentation, misapplication of cash,
waste, environmental claims and liabilities, prohibited transfers, violations of
special purpose entity covenants and other circumstances customarily excluded by
institutional lenders from exculpation provisions and/or included in separate
guarantee or indemnification agreements in non-recourse financing or tax-exempt
financing of real estate; and
     (C) to the extent that the lenders thereunder will have recourse to the
Capital Stock of the borrower of such Indebtedness, such borrower shall be a
Non-Recourse Subsidiary Borrower;
provided, further, that, (x) the Borrower shall deliver to the Lender a pro
forma Compliance Certificate certifying that, after giving effect to such
additional Indebtedness, no Event of Default shall exist and (y) the ASOT
Borrower shall have delivered to the ASOT Administrative Agent a certificate of
a Responsible Officer (i) containing all information and calculations necessary,
and taking into consideration such additional Indebtedness, for determining pro
forma compliance with the provisions of Section 7.1(b) of the ASOT Credit
Agreement and (ii) certifying that no ASOT Loan Event of Default shall have
occurred and be continuing at such time or after giving effect to such

 



--------------------------------------------------------------------------------



 



51

additional Indebtedness. For the avoidance of doubt, if at any time following
the Closing Date the Borrower or any of its Subsidiaries acquires the remaining
Capital Stock of any Joint Venture not owned by the Borrower or such Subsidiary
on the Closing Date, any Real Property owned by such Joint Venture shall be
included in clause (i) of this Section 7.2(l);
     (m) Construction Related Indebtedness that is not Recourse Indebtedness of
any Group Member;
     (n) [intentionally omitted];
     (o) additional unsecured Indebtedness of the Borrower or any of its
Subsidiaries in an aggregate principal amount (for the Borrower and all its
Subsidiaries) not to exceed $50,000,000 at any one time outstanding minus the
aggregate outstanding principal amount of such Indebtedness of the Affiliate
Borrowers and their Subsidiaries permitted by Section 7.2(o) of the applicable
Affiliate Borrower Credit Agreements;
     (p) secured Indebtedness of the Borrower under the Affiliate Revolving
Notes, the proceeds of which are used by the Borrower for the purposes permitted
by Section 4.16;
     (q) [intentionally omitted];
     (r) Indebtedness of the First Lien Borrower comprised of the First Lien
Loans and the Guarantee Obligations of its Subsidiaries and the Parent
Guarantors with respect thereto;
     (s) [intentionally omitted];
     (t) fully cash collateralized letters of credit issued for the account of
the Borrower or any of its Subsidiaries, provided that, at any time the ASOT
Tranche A Term Loans are outstanding or the ASOT Borrower is not in compliance
with the Required Ratios, the aggregate face amount of such letters of credit at
any one time outstanding shall not exceed an amount equal to $25,000,000 minus
the aggregate face amount of letters of credit issued for the account of the
Affiliate Borrowers or any of their Subsidiaries in accordance with
Section 7.2(t) of the Affiliate Borrower Credit Agreements; and
     (u) unsecured Indebtedness (the “Unsecured Employee Cost Loans”) incurred
among any of the Borrower, the Affiliate Borrower I-A, the Affiliate Borrower
I-B Parent, the ASOT Borrower, the First Lien Lender, and OC/SD JV Holdings LLC
(each, an “Unsecured Affiliate Borrower”), as borrower, and any of the Borrower,
the Affiliate Borrower I-A, the Affiliate Borrower I-B Parent, the ASOT
Borrower, the First Lien Lender and OC/SD JV Holdings LLC (each, an “Unsecured
Affiliate Lender”), as lender, solely for the purposes of funding the Unsecured
Affiliate Borrowers’ obligations with respect to employee expenses to be shared
by the Unsecured Affiliate Borrowers.



--------------------------------------------------------------------------------



 



52

          7.3 Limitation on Liens. Create, incur, assume or suffer to exist any
Lien upon any of its Property, whether now owned or hereafter acquired, except
for:
     (a) Liens for taxes not yet due or that are being contested in good faith
by appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;
     (b) (i) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
workmen’s or other like Liens, (ii) Liens of banks related to Indebtedness
permitted by Section 7.2(g) and (iii) Liens of landlords on furniture, fixtures
and equipment pursuant to customary Contractual Obligations, in each case,
arising in the ordinary course of business that are not overdue for a period of
more than 30 days or that are being contested in good faith by appropriate
proceedings;
     (c) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
     (d) deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     (e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the Property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;
     (f) Liens in existence on the date hereof listed on Schedule 7.3(f),
securing Indebtedness permitted by Section 7.2(d) or any Liens securing any
refinancings, refundings, renewals or extensions of the foregoing, provided
that, no such Lien is spread to cover any additional Property after the Closing
Date and that the amount of Indebtedness secured thereby is not increased;
     (g) Liens securing Indebtedness of the Borrower or any of its Subsidiaries
incurred pursuant to Section 7.2(c) to finance the acquisition of fixed or
capital assets, provided that, (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any Property other than the Property financed
by such Indebtedness, (iii) the principal amount of Indebtedness secured thereby
is not increased and (iv) the amount of Indebtedness initially secured thereby
is not more than 100% of the purchase price of such fixed or capital asset;
     (h) Liens created pursuant to the Security Documents;
     (i) any interest or title of a lessor under any lease entered into by the
Borrower or any of its Subsidiaries in the ordinary course of its business and
covering only the assets so leased;



--------------------------------------------------------------------------------



 



53

     (j) Permitted Leases (including memoranda thereof), and any recordation
thereof;
     (k) Liens resulting from any judgment, writ or warrant of attachment or
similar process and not constituting an Event of Default;
     (l) licenses of Intellectual Property in the ordinary course of business;
     (m) Liens on property of a Person existing at the time such Person is
acquired or merged with or into or consolidated with the Borrower or any of its
Subsidiaries to the extent permitted hereunder (and not created in anticipation
or contemplation thereof) securing Indebtedness permitted by Section 7.2(i);
provided that, such Liens do not extend to property not subject to such Liens at
the time of acquisition (other than improvements and accessions thereon and
proceeds thereof), and are no more favorable to the lienholders than such
existing Liens (taken as a whole);
     (n) Liens created by sale contracts documenting unconsummated asset
dispositions permitted by this Agreement; provided that, such Liens attach only
to assets and proceeds thereof subject to such sales contracts;
     (o) Liens attaching to cash earnest money deposits made by the Borrower and
its Subsidiaries in connection with any letter of intent or purchase agreement
entered into by the Borrower or the applicable Subsidiary, provided that, such
acquisition is permitted by Section 7.8;
     (p) Liens arising by operation of law or contract on insurance policies and
the proceeds thereof to secure premiums thereunder;
     (q) purported Liens evidenced by the filing of precautionary financing
statements by a lessor relating solely to operating leases of personal property
entered into in the ordinary course of business;
     (r) Liens on (x) fee-owned property or real property leases of the Borrower
and its Subsidiaries and any related Property (other than the Capital Stock of
the Borrower and any of its Subsidiaries that is not a Non-Recourse Subsidiary
Borrower) customarily granted or pledged by a borrower to its lender in
connection with non-recourse financing including, without limitation, any
personal property located on or related to such Property, any contracts,
receivables and general intangibles related to such real property and any Hedge
Agreements relating to the Indebtedness, or (y) the Capital Stock of any
Non-Recourse Subsidiary Borrower (and, in each case, any proceeds from any of
the foregoing) which Liens secure Indebtedness permitted by Sections 7.2(l) and
7.2(m); provided that, in each case, (i) such Liens shall be created
substantially simultaneously with the incurrence of such Indebtedness and
(ii) such Liens do not at any time encumber any Property other than the Property
financed by such Indebtedness, other than, in each case, in connection with any
consolidations of such Indebtedness;
     (s) Liens securing Indebtedness in respect of the First Lien Loan in favor
of the First Lien Lender;



--------------------------------------------------------------------------------



 



54

     (t) [intentionally omitted];
     (u) Liens on cash collateral to secure letters of credit issued for the
account of the Borrower and its Subsidiaries to the extent such letters of
credit are permitted by Section 7.2(t);
     (v) [intentionally omitted]; and
     (w) Liens in favor of the ASOT Borrower securing the obligations of the
Borrower under the Affiliate Revolving Notes permitted by Section 7.2(p),
provided that, to the extent any such Affiliate Revolving Note is secured by any
of the assets of the Borrower and its Subsidiaries which assets directly or
indirectly constitute Collateral (as defined in the ASOT Credit Agreement), such
Lien shall be a third-priority Lien and the ASOT Borrower shall have executed
and delivered an intercreditor agreement, in form and substance reasonably
satisfactory to the ASOT Administrative Agent.
          7.4 Limitation on Fundamental Changes. Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its Property or business, except that:
     (a) any Subsidiary of any Applicable Party or any other Person may be
merged or consolidated with or into, or, so long as such Subsidiary has nominal
or no assets or liabilities, be liquidated, wound up or dissolved, or all or any
part of its business, Property or assets may be conveyed, sold, leased
transferred or otherwise disposed of, in one transaction or a series of
transactions to, (x) such Applicable Party (other than the Borrower) (provided
that such Applicable Party shall be the continuing or surviving corporation) or
any Wholly Owned Subsidiary Guarantor (provided that (i) a Wholly Owned
Subsidiary Guarantor shall be the continuing or surviving corporation or (ii)
simultaneously with such transaction, the continuing or surviving corporation
shall become a Wholly Owned Subsidiary Guarantor and such Applicable Party shall
comply with Section 6.10 in connection therewith) or (y) the Borrower (1) in a
transaction in which the Borrower shall be the continuing or surviving
corporation or (2) in a transaction in which the Borrower shall not be the
continuing or surviving corporation (such surviving person, the “Successor
Borrower”); provided that, (A) such transaction shall not cause the ASOT
Borrower to fail to be in pro forma compliance with the covenants contained in
Section 7.1 of the ASOT Credit Agreement (other than Sections 7.1(a) and 7.1(c)
of the ASOT Credit Agreement if such transaction is consummated during a Cure
Period and was contractually committed to prior to the related Test Date),
(B) the Successor Borrower shall be an entity organized or existing under the
laws of the United States, any state thereof, the District of Columbia or any
territory thereof, (C) the Successor Borrower shall expressly assume all the
obligations of the Borrower under this Agreement and the other Loan Documents to
which the Borrower is a party pursuant to a supplement hereto or thereto in a
form reasonably satisfactory to the ASOT Administrative Agent, (D) each
Guarantor, unless it is the other party in such transaction, shall confirm that
its guarantee shall apply to the Successor Borrower’s obligations under this
Agreement, (E) each Guarantor, unless it is the other party to such transaction,
shall have by a supplement to the Guarantee and Collateral



--------------------------------------------------------------------------------



 



55

Agreement confirmed that its obligations thereunder shall apply to the Successor
Borrower’s obligations under this Agreement, (F) each mortgagor of the Mortgaged
Property, unless it is the other party to such transaction, shall have by an
amendment to or restatement of the applicable Mortgage confirmed that its
obligations thereunder shall apply to the Successor Borrower’s obligations under
this Agreement and/or its guarantee thereof, as applicable, (G) such transaction
shall not cause a Change of Control to occur and (H) the Borrower shall have
delivered to the Lender and the ASOT Administrative Agent an officer’s
certificate stating that such transaction and such supplement to this Agreement
or any Security Document comply with this Agreement; provided further that, if
the foregoing are satisfied, the Successor Borrower will succeed to, and be
substituted for, the Borrower under this Agreement; and
     (b) any Subsidiary of any Applicable Party may Dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to such Applicable Party or any
Subsidiary Guarantor.
          7.5 Limitation on Disposition of Property. Dispose of any of its
Property (including, without limitation, receivables and leasehold interests),
whether now owned or hereafter acquired, or, in the case of any Subsidiary,
issue or sell any shares of such Subsidiary’s Capital Stock to any Person,
except:
     (a) the Disposition of obsolete or worn out property or surplus property in
the ordinary course of business;
     (b) the sale of inventory in the ordinary course of business;
     (c) Dispositions permitted by Section 7.4(b);
     (d) the sale or issuance of the Capital Stock of any Subsidiary of any
Applicable Party to such Applicable Party or any Subsidiary Guarantor;
     (e) the Disposition of other assets (other than the Secured Guarantor
Notes), provided that, (i) such Disposition is at fair market value, as
reasonably determined by the Group Member making such Disposition, (ii) such
Disposition shall not result in a Material Adverse Effect, and (iii) at the time
of such Disposition, (A) a certificate of a Responsible Officer of the ASOT
Borrower shall have been delivered to the ASOT Administrative Agent, which shall
(1) include a computation demonstrating pro forma compliance with the covenants
contained in Section 7.1(b) of the ASOT Credit Agreement after giving effect to
such Disposition and (2) certify that no ASOT Loan Default or ASOT Loan Event of
Default shall have occurred and be continuing at such time or after giving
effect to such Disposition and (B) a certificate of a Responsible Officer of the
Borrower shall have been delivered to the Lender, which shall include a
certification that no Default or Event of Default shall have occurred and be
continuing at such time or after giving effect to such Disposition;
     (f) [intentionally omitted];
     (g) Permitted Leases;



--------------------------------------------------------------------------------



 



56

     (h) Investments permitted by Section 7.8;
     (i) asset sales pursuant to “forced-sale,” “buy-sell,” “put-call” or
similar arrangements in joint venture agreements of the Joint Ventures in effect
on the date hereof;
     (j) licenses of Intellectual Property in the ordinary course of business;
and
     (k) Dispositions, by means of trade-in, of equipment used in the ordinary
course of business, so long as such equipment is replaced or substituted,
substantially concurrently, by like-equipment.
          7.6 Limitation on Restricted Payments. Declare or pay any dividend on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of any Group Member, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of any Group
Member, or enter into any derivatives or other transaction with any financial
institution, commodities or stock exchange or clearinghouse (a “Derivatives
Counterparty”) obligating any Group Member to make payments to such Derivatives
Counterparty as a result of any change in market value of any such Capital Stock
(collectively, “Restricted Payments”), except that:
     (a) any Subsidiary may make Restricted Payments to any Applicable Party or
any Subsidiary Guarantor;
     (b) [intentionally omitted];
     (c) the Group Members may make Restricted Payments directly or indirectly
to any ASOT Parent/Affiliate Guarantor, if on the date of such Restricted
Payment, the ASOT Tranche A Term Loans have been paid in full and the ASOT
Borrower is in compliance with the Required Ratios; provided that, on the date
of any such Restricted Payment, (i) the Borrower shall deliver to the Lender a
pro forma Compliance Certificate certifying that, immediately prior to and after
giving effect to such Restricted Payment, no Default or Event of Default shall
have occurred and be continuing, (ii) the ASOT Borrower shall deliver to the
ASOT Administrative Agent a certificate of a Responsible Officer (A) containing
all information and calculations necessary, and taking into consideration such
Restricted Payment, for determining pro forma compliance with the provisions of
Section 7.1 of the ASOT Credit Agreement and (B) certifying that no ASOT Loan
Default or ASOT Loan Event of Default shall have occurred and be continuing at
such time or after giving effect to such additional Restricted Payment and
(iii) Restricted Payments may not be made pursuant to this Section 7.6(c) during
any Cure Period;
     (d) any Group Member may make Restricted Payments to its direct or indirect
owners to allow such direct or indirect owners to pay any taxes which are due
and payable by Guarantor 1, Guarantor 2, the ASOT Additional Parent Guarantors,
Holdings I Corp and the Borrower (or the first taxpayers that are a direct or
indirect owner of Guarantor 1, Guarantor 2 or any ASOT Additional Parent
Guarantor, in each



--------------------------------------------------------------------------------



 



57

case, solely to the extent of net income attributable to the Group Members),
including, without limitation, in connection with any Disposition of Property
permitted by Section 7.5 (assuming that each such owner is taxable at the
highest marginal tax rate applicable to corporations resident in New York City
(taking into account the deductibility of state and local taxes)); provided
that, on the date of any such Restricted Payment, (x) the Borrower shall deliver
to the Lender a pro forma Compliance Certificate certifying that, immediately
prior to and after giving effect to such Restricted Payment, no Default or Event
of Default shall have occurred and be continuing and (y) the ASOT Borrower shall
deliver to the ASOT Administrative Agent a certificate of a Responsible Officer
(A) containing all information and calculations necessary, and taking into
consideration such Restricted Payment, for determining pro forma compliance with
the provisions of Section 7.1(b) of the ASOT Credit Agreement and (B) certifying
that no ASOT Loan Default or ASOT Loan Event of Default shall have occurred and
be continuing at such time or after giving effect to such additional Restricted
Payment;
     (e) [intentionally omitted];
     (f) [intentionally omitted];
     (g) at any time other than during a Cure Period, (x) any Group Member and
its Subsidiaries may make Restricted Payments to pay the Administration Fees or
(y) the Borrower may make loans to the Financial Reporting Parties under the
Secured Guarantor Notes; provided that, (A) on any date, the aggregate amount of
Restricted Payments and the outstanding principal amount of loans made pursuant
to this Section 7.6(g) shall not at any time exceed the aggregate amount of
Administration Fees allocable to the Group Members during the period beginning
on the Closing Date and ending on the date of determination and (B) the Secured
Guarantor Notes are pledged to the Lender as Collateral, and, provided further,
that, on the date of any such Restricted Payment or loan, (i) the Borrower shall
deliver to the ASOT Administrative Agent a pro forma Compliance Certificate
certifying that, immediately prior to and after giving effect to such Restricted
Payment or loan, as applicable, no Default or Event of Default shall have
occurred and be continuing and (ii) the ASOT Borrower shall have delivered to
the ASOT Administrative Agent a certificate of a Responsible Officer
(A) containing all information and calculations necessary, and taking into
consideration such Restricted Payment or loan, as applicable, for determining
pro forma compliance with the provisions of Section 7.1 of the ASOT Credit
Agreement and (B) certifying that no ASOT Loan Default or ASOT Loan Event of
Default shall have occurred and be continuing at such time or after giving
effect to such additional Restricted Payment or loan, as applicable; and
     (h) a Group Member may make Restricted Payments with Distributable
Affiliate Proceeds to the extent required under the ASOT Credit Agreement.
          7.7 Limitation on Maintenance Capital Expenditures and Renovation
Capital Expenditures. Make or commit to make any Maintenance Capital
Expenditures or Renovation Capital Expenditures, except:



--------------------------------------------------------------------------------



 



58

     (a) Maintenance Capital Expenditures of the Group Members made in the
ordinary course of business in any fiscal year in an aggregate amount equal to
the sum of all outstanding units owned or leased by the Group Members available
at the beginning of such fiscal year multiplied by $950 (adjusted, in the case
of units owned or leased by any Joint Venture, to reflect the Ownership
Percentage of the Group Members in such Joint Venture); provided that, (i) up to
50% of any such amount referred to in this clause (a), if not so expended in the
fiscal year for which it is permitted, may be carried over for expenditure in
the next succeeding fiscal year and (ii) Maintenance Capital Expenditures made
pursuant to this clause (a) during any fiscal year shall be deemed made, first,
in respect of amounts carried over from the prior fiscal year pursuant to
subclause (i) above and second, in respect of amounts permitted for such fiscal
year as provided above;
     (b) Renovation Capital Expenditures of the Group Members made in the
ordinary course of business in an amount not to exceed an aggregate amount equal
to $180,000,000 minus the aggregate amount of Renovation Capital Expenditures of
the Affiliate Borrowers made pursuant to Section 7.7(b) of the applicable
Affiliate Borrower Credit Agreement; provided that, until the ASOT Tranche A
Term Loans have been repaid in full and the ASOT Borrower is in compliance with
the Required Ratios, the aggregate amount of Renovation Capital Expenditures
made by the Group Members with respect to Joint Ventures that are not CapEx
Controlled pursuant to this Section 7.7(b) shall not exceed an amount equal to
$30,000,000 during the term of this Agreement minus the aggregate amount of
Renovation Capital Expenditures of the Affiliate Borrowers and their
Subsidiaries made with respect to Joint Ventures that are not CapEx Controlled
pursuant to Section 7.7(b) of the applicable Affiliate Borrower Credit
Agreement. For the avoidance of doubt, the amount of Renovation Capital
Expenditures of any Group Member made with respect to any Joint Venture shall be
deemed to be the amount actually paid by such Group Member, including, without
limitation, amounts attributed to such Group Member from any distributions of
such Joint Venture; and
     (c) Renovation Capital Expenditures of the Group Members for Real Property
acquired after the Closing Date in accordance with Section 7.8(h), provided
that, the Borrower has delivered to the Lender a written notice generally
identifying such Renovation Capital Expenditures and the anticipated amount
thereof promptly after such acquisition.
          7.8 Limitation on Investments. Make any advance, loan, extension of
credit (by way of guaranty or otherwise) or capital contribution to, or purchase
any Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting an ongoing business from, or make any other investment in,
any other Person (all of the foregoing, “Investments”), except:
     (a) extensions of trade credit in the ordinary course of business;
     (b) Investments in Cash Equivalents;



--------------------------------------------------------------------------------



 



59

     (c) Investments arising in connection with the incurrence of Indebtedness
permitted by Sections 7.2(b), 7.2(e), 7.2(j) and 7.2(u);
     (d) [intentionally omitted];
     (e) [intentionally omitted];
     (f) [intentionally omitted];
     (g) (i) Investments (other than those relating to the incurrence of
Indebtedness permitted by Section 7.8(c)) by any Group Member in the Borrower or
any Person that is a Wholly Owned Subsidiary and (ii) Investments consisting of
loans to a Joint Venture owned by the Borrower and its Subsidiaries as of the
Closing Date, to the extent that (x) such loans are required by the related
joint venture agreement in effect on the Closing Date and (y) the aggregate
amount of such loans to such Joint Venture do not exceed an amount equal to the
aggregate amount of Indebtedness of such Joint Venture to its shareholders or
members multiplied by the Ownership Percentage of the Group Members in such
Joint Venture;
     (h) Investments (whether made directly or indirectly through the
acquisition of a Person owning such assets) made by the Borrower and its
Subsidiaries to acquire Real Property, provided that, (w) such Investment shall
not result in a Material Adverse Effect, (x) at the time of such Investment,
(i) a certificate of a Responsible Officer of the Borrower shall have been
delivered to the Lender, certifying that no Default or Event of Default shall
have occurred and be continuing at such time or after giving effect to such
Investment and (ii) the ASOT Borrower shall have delivered to the ASOT
Administrative Agent a certificate of a Responsible Officer (A) containing all
information and calculations necessary, and taking into consideration such
Restricted Payment, for determining pro forma compliance with the provisions of
Section 7.1 of the ASOT Credit Agreement (other than Sections 7.1(a) and 7.1(c)
of the ASOT Credit Agreement if such Investment is consummated during a Cure
Period and is an acquisition that was contractually committed to prior to the
related Test Date) and (B) certifying that no ASOT Loan Default or ASOT Loan
Event of Default shall have occurred and be continuing at such time or after
giving effect to such Investment, (y) the terms and conditions set forth in
Section 6.10 are satisfied and (z) Investments may not be made pursuant to this
Section 7.8(h) during a Cure Period other than acquisitions that were
contractually committed to prior to the related Test Date;
     (i) Investments by the Borrower and its Subsidiaries in any securities
received by the Borrower or such Subsidiary in the ordinary course of business
in satisfaction or partial satisfaction of indebtedness from financially
troubled account debtors;
     (j) Investments received by the Borrower and its Subsidiaries in connection
with the bankruptcy or reorganization of suppliers and lessees and in settlement
of delinquent obligations of, and other disputes with, lessees and suppliers
arising in the ordinary course of business;



--------------------------------------------------------------------------------



 



60

     (k) Investments by any Group Member in any Joint Venture owned by the
Borrower and its Subsidiaries as of the Closing Date, including any Investment
required in connection with (i) the exercise by any partner or member in such
Joint Venture of any “forced-sale,” “buy-sell,” “put-call” or similar
arrangements in the joint venture agreements for such Joint Venture, or (ii) the
purchase of the partnership or membership interest of any other partner or
member in such Joint Venture, provided that, (x) such Investments are required
by the related joint venture agreement in effect on the Closing Date and (y) the
aggregate amount of such Investments made by the Group Members in such Joint
Venture do not exceed an amount equal to the aggregate amount of investments in
such Joint Venture made by its shareholders or members multiplied by the
Ownership Percentage of the Group Members in such Joint Venture, provided,
further, that, any such Investment in the form of a loan or advance shall be
evidenced by a note and pledged as Collateral pursuant to the Security
Documents;
     (l) Investments by the Borrower and its Subsidiaries in Joint Ventures made
after the Closing Date not otherwise permitted by Section 7.8 in an aggregate
amount not exceeding on any date an amount equal to Applicable JV Investment
Percentage in effect on such date of Gross Asset Value as at the last day of the
fiscal quarter most recently ended for which financial statements are available
less the aggregate amount of Investments in Joint Ventures made by the Affiliate
Borrower Group Members after the Closing Date as of such date, provided that,
(i) the amount of such Investment in the Capital Stock of any such Joint Venture
shall be net of the amount of any Indebtedness incurred by such Joint Venture
that is allocable to the Borrower and its Subsidiaries on such date and
(ii) such Investment shall be represented by a certificate representing the
Capital Stock of such Joint Venture owned by the Borrower and its Subsidiaries,
as applicable, pledged by the Loan Parties to the Lender as Collateral;
     (m) [intentionally omitted];
     (n) Investments by the Borrower and its Subsidiaries in (i) Joint Ventures
existing on the Closing Date and (ii) Joint Ventures created in connection with
any Disposition by any Group Member that owns an Owned Property to the extent
such Disposition is permitted by Section 7.5; and
          (o) loans made by the Borrower to the Financial Reporting Parties
under the Secured Guarantor Notes in accordance with Section 7.6(g).
          7.9 [Intentionally Omitted].
          7.10 Limitation on Transactions with Affiliates. Enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate (other than any
Combined Group Member) unless such transaction is (a) otherwise permitted under
this Agreement, (b) in the ordinary course of business of the Group Member
entering into such transaction and (c) upon fair and reasonable terms no less
favorable to the Group Member entering into such transaction than it would
obtain in a comparable arm’s-length transaction with a Person that is not an
Affiliate, other than (i) the Holdings II LP Asset Acquisition and the Loan



--------------------------------------------------------------------------------



 



61

Documents, (ii) the payment of the Administration Fees pursuant to the Fund
Agreements, as in effect on the Closing Date or the date of formation, as
applicable, to the extent any Restricted Payment was permitted by
Section 7.6(g), (iii) the loans made by the Borrower to the Financial Reporting
Parties pursuant to the Secured Guarantor Notes, (iv) [intentionally omitted],
(v) the Unsecured Employee Cost Loans made by the Unsecured Affiliate Lenders to
the Unsecured Affiliate Borrowers, (vi) [intentionally omitted], (vii)
[intentionally omitted] and (viii) the Administration Fee Agreement.
          7.11 Limitation on Sales and Leasebacks. Enter into any arrangement
with any Person providing for the leasing by any Group Member of real or
personal property which has been or is to be sold or transferred by such Group
Member to such Person or to any other Person to whom funds have been or are to
be advanced by such Person on the security of such property or rental
obligations of such Group Member.
          7.12 Limitation on Changes in Fiscal Periods. Permit the fiscal year
of the Borrower to end on a day other than December 31 or change the Borrower’s
method of determining fiscal quarters.
          7.13 Limitation on Negative Pledge Clauses. Enter into or suffer to
exist or become effective any agreement that prohibits or limits the ability of
any Group Member to create, incur, assume or suffer to exist any Lien upon any
of its Property or revenues, whether now owned or hereafter acquired, to secure
the Obligations or, in the case of any guarantor, its obligations under the
Guarantee and Collateral Agreement, other than (a) this Agreement and the other
Loan Documents, (b) the First Lien Loan Documents, (c) any agreements governing
any purchase money Liens or Capital Lease Obligations otherwise permitted hereby
or Indebtedness permitted by Sections 7.2(l), 7.2(m) and 7.2(r) (in each case,
any prohibition or limitation shall only be effective against the assets
financed thereby) and (d) any prohibition or limitation that (i) consists of
customary restrictions and conditions contained in any agreement relating to the
sale of any Property permitted under Section 7.5 pending the consummation of
such sale, provided that, such restriction or condition shall only be effective
against such Property, (ii) exists in any agreement in effect at the time such
Subsidiary becomes a Subsidiary of the Borrower, provided that (A) such
agreement was not entered into in contemplation of such Person becoming a
Subsidiary and (B) such prohibition or limitation shall only be effective
against such Subsidiary or (iii) is imposed by any amendments or refinancings
that are otherwise permitted by the Loan Documents of the contracts, instruments
or obligations referred to in clause (d)(ii), provided that (A) such amendments
and refinancings are no more materially restrictive (taken as a whole) with
respect to such prohibitions and limitations than those in effect prior to such
amendment or refinancing and (B) the negative pledge clause(s) in such
amendments or refinancings do not extend to Property other than such Property
covered in the agreements permitted in clause (d)(ii).
          7.14 Limitation on Restrictions on Subsidiary Distributions. Enter
into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Subsidiary to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary, (b) make Investments in the
Borrower or any other Subsidiary or (c) transfer any of its assets to the
Borrower or any other Subsidiary, except for such encumbrances or restrictions
existing



--------------------------------------------------------------------------------



 



62

under or by reason of (i) any restrictions existing under the Loan Documents and
(ii) any restrictions with respect to a Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Subsidiary.
          7.15 Limitation on Lines of Business. Enter into any material line of
business, either directly or through any Subsidiary, fundamentally or
substantively different from those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement (after giving effect to
the Holdings Merger) or that are reasonably related or ancillary thereto or that
represents a reasonable extension or enhancement thereof.
          7.16 [Intentionally Omitted].
          7.17 Limitation on Amendments to Other Documents. (a) Amend,
supplement or otherwise modify the organizational document of any Group Member
in any manner that would adversely affect the interests of the Lender,
(b) amend, supplement or otherwise modify (pursuant to a waiver or otherwise)
the terms and conditions of the Administration Fee Agreement in any manner that
would adversely affect the application thereto of the subordination provisions
set forth therein or in any subordination agreement related thereto, or
(c) otherwise amend, supplement or otherwise modify the terms and conditions of
the Administration Fee Agreement or any note related thereto, except to the
extent that any such amendment, supplement or modification could not reasonably
be expected to have a Material Adverse Effect.
          7.18 [Intentionally Omitted].
          7.19 [Intentionally Omitted].
          7.20 Limitation on Hedge Agreements. Enter into any Hedge Agreement
other than Hedge Agreements entered into in the ordinary course of business and
not for speculative purposes, to protect against changes in interest rates or
foreign exchange rates.
SECTION 8. EVENTS OF DEFAULT
     If any of the following events shall occur and be continuing:
     (a) the Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other amount payable hereunder or under any other Loan Document within
five days after any such interest or other amount becomes due in accordance with
the terms hereof or thereof; or
     (b) any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made or furnished; or



--------------------------------------------------------------------------------



 



63

     (c) (i) any Loan Party shall default in the observance or performance of
any agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
the Parent Guarantors and the Borrower only), Section 6.7(a), Section 7, or in
Section 5 of the Guarantee and Collateral Agreement, (ii) either Affiliate
Borrower I-B defaults on any of its obligations under Section 2.12 of the
Affiliate Borrower I-B Credit Agreement or the First Lien Borrower defaults on
any of its obligations under Section 2.12 of the First Lien Credit Agreement or
(iii) an “Event of Default” under and as defined in any Mortgage shall have
occurred and be continuing; or
     (d) any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after a Responsible
Officer of any Loan Party has knowledge or should have had knowledge of such
default; or
     (e) any Combined Group Member shall (i) default in making any payment of
any principal of any Indebtedness (including, without limitation, any
Indebtedness under the ASOT Credit Agreement or any Guarantee Obligation, but
excluding the Loans, Reimbursement Obligations and, so long as no Event of
Default has occurred and is continuing under Section 8(a) of the ASOT Credit
Agreement, the Indebtedness under any Affiliate Borrower Loan Document, the
First Lien Loan Documents or any Affiliate Revolving Note) on the scheduled or
original due date with respect thereto, (ii) default in making any payment of
any interest on any such Indebtedness beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created (excluding, so long as no Event of Default has occurred and is
continuing under Section 8(a) of the ASOT Credit Agreement, the Indebtedness
under any Affiliate Borrower Loan Document, the First Lien Loan Documents or any
Affiliate Revolving Note), or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided that a default,
event or condition described in clause (i), (ii) or (iii) of this paragraph
(e) shall not at any time constitute an Event of Default unless, at such time,
one or more defaults, events or conditions of the type described in clauses (i),
(ii) and (iii) of this paragraph (e) shall have occurred and be continuing with
respect to Indebtedness the outstanding principal amount of which exceeds in the
aggregate $50,000,000; or
     (f) (i) any Combined Group Member shall commence any case, proceeding or
other action (A) under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it as bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation,



--------------------------------------------------------------------------------



 



64

dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Combined Group Member shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against any Combined Group Member
any case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or (iii) there shall be commenced against any Combined Group Member any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within
60 days from the entry thereof; or (iv) any Combined Group Member shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) any Combined Group Member shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or
     (g) (i) any Person shall engage in any “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan, or any Lien in
favor of the PBGC or a Plan shall arise on the assets of the Borrower or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the ASOT Required Lenders, likely to
result in the termination of such Plan for purposes of Title IV of ERISA,
(iv) any Single Employer Plan shall terminate for purposes of Title IV of ERISA,
(v) the Borrower or any Commonly Controlled Entity shall, or in the reasonable
opinion of the ASOT Required Lenders shall be likely to, incur any liability in
connection with a withdrawal from, or the Insolvency or Reorganization of, a
Multiemployer Plan or (vi) any other event or condition shall occur or exist
with respect to a Plan; and in each case in clauses (i) through (vi) above, such
event or condition, together with all other such events or conditions, if any,
could, in the sole judgment of the ASOT Required Lenders, reasonably be expected
to have a Material Adverse Effect; or
     (h) one or more judgments or decrees shall be entered against any Combined
Group Member involving for the Combined Group Members taken as a whole a
liability (not paid or fully covered by insurance as to which the relevant
insurance company has acknowledged coverage) of $50,000,000 or more, and all
such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 60 days from the entry thereof; or
     (i) any of the Security Documents shall cease, for any reason (other than
by reason of the express release thereof pursuant to Section 10.15), to be in
full force and effect, or any Loan Party or any Affiliate of any Loan Party
shall so assert, or any Lien



--------------------------------------------------------------------------------



 



65

created by any of the Security Documents shall cease to be enforceable and of
the same effect and priority purported to be created thereby other than as a
result of any termination or release in accordance with the terms of this
Agreement; or
     (j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason (other than by reason of the express
release thereof pursuant to Section 10.15), to be in full force and effect or
any Loan Party or any Affiliate of any Loan Party shall so assert; or
     (k) any Change of Control shall occur;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Revolving Credit Commitments shall immediately terminate and
the Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including, without
limitation, all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) shall immediately become due and payable, and (B) if such
event is any other Event of Default, either or both of the following actions may
be taken: (i) the Lender may, by notice to the Borrower declare the Revolving
Credit Commitment to be terminated forthwith, whereupon the Revolving Credit
Commitment shall immediately terminate; and (ii) the Lender may, by notice to
the Borrower, declare the Loans hereunder (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents
(including, without limitation, all amounts of L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
the documents required thereunder) to be due and payable forthwith, whereupon
the same shall immediately become due and payable. In the case of all Letters of
Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Borrower shall at
such time deposit in a cash collateral account opened by the ASOT Administrative
Agent an amount equal to the aggregate then undrawn and unexpired face amount of
such Letters of Credit. Amounts held in such cash collateral account shall be
applied by the ASOT Administrative Agent to the payment of drafts drawn under
such Letters of Credit, and the unused portion thereof after all such Letters of
Credit shall have expired or been fully drawn upon, if any, shall be applied to
repay other obligations of the ASOT Borrower under the ASOT Credit Agreement and
under the other ASOT Loan Documents. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the ASOT Borrower under the ASOT Credit
Agreement and under the other ASOT Loan Documents shall have been paid in full,
the balance, if any, in such cash collateral account shall be returned to the
Borrower (or such other Person as may be lawfully entitled thereto).
SECTION 9. [INTENTIONALLY OMITTED]
SECTION 10. MISCELLANEOUS
          10.1 Amendments and Waivers. Neither this Agreement or any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except



--------------------------------------------------------------------------------



 



66

in accordance with the provisions of this Section 10.1. Subject to Section 7.18
of the ASOT Credit Agreement, the Lender and each Loan Party party to the
relevant Loan Document may from time to time (a) enter into written amendments,
supplements or modifications hereto and to the other Loan Documents (including
amendments and restatements hereof or thereof) for the purpose of adding any
provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lender or of the Loan Parties hereunder or thereunder
or (b) waive, on such terms and conditions as may be specified in the instrument
of waiver, any of the requirements of this Agreement or the other Loan Documents
or any Default or Event of Default and its consequences.
          Any such waiver and any such amendment, supplement or modification
shall be binding upon the Loan Parties, the Lender and all future holders of the
Loans. In the case of any waiver, the Loan Parties and the Lender shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon. Any
such waiver, amendment, supplement or modification shall be effected by a
written instrument signed by the parties required to sign pursuant to the
foregoing provisions of this Section; provided that, delivery of an executed
signature page of any such instrument by facsimile transmission shall be
effective as delivery of a manually executed counterpart thereof.
          10.2 Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed in the case of the Parent Guarantors, the Borrower and the
Lender, as follows:

         
 
  The Parent Guarantors:   c/o Tishman Speyer
 
      45 Rockefeller Plaza
 
      New York, New York 10111
 
      Attention: Chief Financial Officer
 
      Telecopy: (212) 319-1745
 
      Telephone: (212) 715-0300
 
       
 
  with copies to:   Tishman Speyer
 
      45 Rockefeller Plaza
 
      New York, New York 10111
 
      Attention: General Counsel
 
      Telecopy: (212) 319-1745
 
      Telephone: (212) 715-0300



--------------------------------------------------------------------------------



 



67

         
 
  and   Wachtell, Lipton, Rosen & Katz
 
      51 West 52nd Street
 
      New York, New York 10019
 
      Attention: Philip Mindlin
 
      Telecopy: (212) 403-2217
 
      Telephone: (212) 403-1217
 
       
 
  The Borrower:   c/o Tishman Speyer
 
      45 Rockefeller Plaza
 
      New York, New York 10111
 
      Attention: Chief Financial Officer
 
      Telecopy: (212) 319-1745
 
      Telephone: (212) 715-0300
 
       
 
  with copies to:   Tishman Speyer
 
      45 Rockefeller Plaza
 
      New York, New York 10111
 
      Attention: General Counsel
 
      Telecopy: (212) 319-1745
 
      Telephone: (212) 715-0300
 
       
 
  and   Wachtell, Lipton, Rosen & Katz
 
      51 West 52nd Street
 
      New York, New York 10019
 
      Attention: Philip Mindlin
 
      Telecopy: (212) 403-2217
 
      Telephone: (212) 403-1217
 
       
 
  The Lender:   c/o Tishman Speyer
 
      45 Rockefeller Plaza
New York, New York 10111
 
      Attention: Chief Financial Officer
 
      Telecopy: (212) 319-1745
 
      Telephone: (212) 715-0300
 
       
 
  with copies to:   Tishman Speyer
 
      45 Rockefeller Plaza
 
      New York, New York 10111
 
      Attention: General Counsel
 
      Telecopy: (212) 319-1745
 
      Telephone: (212) 715-0300



--------------------------------------------------------------------------------



 



68

         
 
  and   Wachtell, Lipton, Rosen & Katz
 
      51 West 52nd Street
 
      New York, New York 10019
 
      Attention: Philip Mindlin
 
      Telecopy: (212) 403-2217
 
      Telephone: (212) 403-1217

provided that any notice, request or demand to or upon the Lender shall not be
effective until received.
          Notices and other communications to the Lender hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Lender; provided that, the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Lender. The Lender or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          10.3 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
          10.4 Survival of Representations and Warranties. All representations
and warranties made herein, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
          10.5 Payment of Expenses. The Borrower agrees (a) to pay or reimburse
the Lender for all its reasonable out-of-pocket costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including, without limitation, the reasonable fees and
disbursements and other charges of counsel to the Lender, (b) to pay or
reimburse the Lender for all its costs and expenses incurred in connection with
the enforcement or preservation of any rights under this Agreement, the other
Loan Documents and any other documents prepared in connection herewith or
therewith, including, without limitation, the fees and disbursements of counsel
to the Lender), (c) to pay, indemnify, or reimburse the Lender for, and hold the
Lender harmless from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other taxes, if any, which may be payable or determined to be payable
in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan



--------------------------------------------------------------------------------



 



69

Documents and any such other documents, and (d) to pay, indemnify or reimburse
the Lender, its affiliates, and its officers, directors, trustees, employees,
advisors, agents and controlling persons (each, an “Indemnitee”) for, and hold
each Indemnitee harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever incurred by an
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto or thereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds thereof (including any refusal by any Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Materials of
Environmental Concern on or from any property owned, occupied or operated by the
Borrower or any of its Subsidiaries, or any environmental liability related in
any way to the Borrower or any of its Subsidiaries or any or their respective
properties, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by any third party or by the Borrower or
any other Loan Party, and regardless of whether any Indemnitee is a party
thereto (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”); provided that, the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnitee. No Indemnitee shall be liable
for any damages arising from the use by unauthorized persons of information or
other materials sent through electronic, telecommunications or other information
transmission systems that are intercepted by such persons or for any special,
indirect, consequential or punitive damages in connection with the Loans.
Without limiting the foregoing, and to the extent permitted by applicable law,
the Borrower agrees not to assert and to cause its Subsidiaries not to assert,
and hereby waives and agrees to cause its Subsidiaries so to waive, all rights
for contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section shall be payable not later than 30 days after written demand
therefor. Statements payable by the Borrower pursuant to this Section shall be
submitted to the Borrower, at the address of the Borrower set forth in
Section 10.2, or to such other Person or address as may be hereafter designated
by the Borrower in a notice to the ASOT Administrative Agent as set forth in the
ASOT Credit Agreement. The agreements in this Section shall survive repayment of
the Loans and all other amounts payable hereunder.
          10.6 Successors and Assigns; Participations and Assignments. This
Agreement shall be binding upon and inure to the benefit of the Parent
Guarantors, the Borrower, the Lender, all future holders of the Loans and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor the Lender may assign or transfer any of its rights or obligations
under this Agreement without the prior written consent of the requisite ASOT
Lenders pursuant to Section 7.18 of the ASOT Credit Agreement, provided,
however, that it is



--------------------------------------------------------------------------------



 



70

understood and agreed that a security interest in this Agreement and the other
Loan Documents shall be granted to the ASOT Administrative Agent for the benefit
of the ASOT Secured Parties.
          10.7 [Intentionally Omitted].
          10.8 Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower, the Lender and the
ASOT Administrative Agent.
          10.9 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          10.10 Integration. This Agreement and the other Loan Documents
represent the entire agreement of the Parent Guarantors, the Borrower and the
Lender with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Lender relative to
subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.
          10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          10.12 Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:
     (a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the relevant Person at
its address set forth in



--------------------------------------------------------------------------------



 



71

Section 10.2 or at such other address of which each party hereto shall have been
notified pursuant thereto;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
          10.13 Acknowledgments. Each of the Parent Guarantors and the Borrower
hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
     (b) the Lender does not have any fiduciary relationship with or duty to any
Parent Guarantor or the Borrower arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between the
Lender, on one hand, and the Parent Guarantors and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and
     (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Parent Guarantors, the Borrower and the Lender.
          10.14 Confidentiality. The Lender agrees to keep confidential all
non-public information provided to it by any Loan Party pursuant to this
Agreement that is designated by such Loan Party as confidential; provided that
nothing herein shall prevent the Lender from disclosing any such information
(a) to the parties to the ASOT Credit Agreement or any affiliate of any thereof,
(b) to any prospective purchaser of Revolving Credit Commitment and/or Loans
that agrees to comply with the provisions of this Section or substantially
equivalent provisions, (c) to any of its employees, directors, agents,
attorneys, accountants and other professional advisors, (d) [intentionally
omitted], (e) upon the demand of any Governmental Authority having jurisdiction
over it, (f) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law,
(g) in connection with any litigation or similar proceeding, (h) that has been
publicly disclosed other than in breach of this Section, (i) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about
the Lender’s investment portfolio in connection with ratings issued with respect
to the Lender or (j) in connection with the exercise of any remedy hereunder or
under any other Loan Document.
          10.15 Release of Collateral and Guarantee Obligations.
(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Borrower in connection with any Disposition
of Property permitted by the Loan Documents or the incurrence of Indebtedness
permitted by Section 7.2(l) and 7.2(m), the Lender shall take such actions as
shall be required to release its security interest in any Collateral being
Disposed of in



--------------------------------------------------------------------------------



 



72

such Disposition or to be subject to a Lien permitted by Section 7.3(r), and to
release any guarantee obligations under any Loan Document of any Person being
Disposed of in such Disposition or incurrence of such Indebtedness, to the
extent necessary to permit consummation of such Disposition or incurrence of
such Indebtedness in accordance with the Loan Documents.
          (b) Notwithstanding anything to the contrary contained herein or any
other Loan Document, when all Obligations have been paid in full, the Revolving
Credit Commitment has terminated or expired and no Letter of Credit shall be
outstanding (unless fully cash collateralized), upon request of the Borrower,
the Lender shall take such actions as shall be required to release its security
interest in all Collateral, and to release all guarantee obligations under any
Loan Document. Any such release of guarantee obligations shall be deemed subject
to the provision that such guarantee obligations shall be reinstated if after
such release any portion of any payment in respect of the Obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made. The Lender shall in lieu of taking
actions to release its security interest in accordance with the foregoing
sentence, take such actions as shall be reasonably requested by the Borrower to
assign such security interest to the related purchaser or lender in connection
with any permitted Disposition or incurrence of Indebtedness.
          10.16 [Intentionally Omitted].
          10.17 [Intentionally Omitted].
          10.18 WAIVERS OF JURY TRIAL. THE PARENT GUARANTORS, THE BORROWER AND
THE LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.
          10.19 Exculpation. Notwithstanding anything appearing to the contrary
in this Agreement, or in the Guarantee and Collateral Agreement or any of the
other Loan Documents, the Lender shall not be entitled to enforce the liability
and obligation of the Borrower or any Guarantor to pay, perform and observe the
obligations contained in this Agreement by any action or proceeding against any
member, shareholder, partner, manager, director, officer, agent, affiliate,
beneficiary, trustee or employee of the Borrower or any Guarantor (or any direct
or indirect member, shareholder, partner or other owner of any such member,
shareholder, partner, manager, director, officer, agent, affiliate or employee
of the Borrower or any Guarantor, or any director, officer, employee, agent,
manager or trustee of any of the foregoing); provided that, nothing in this
Section 10.19 shall have the effect of exculpating from liability any entity
that is itself the Borrower or a Guarantor under this Agreement.
[NO FURTHER TEXT ON THIS PAGE]



--------------------------------------------------------------------------------



 



 

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

            TISHMAN SPEYER ARCHSTONE-SMITH MULTIFAMILY HOLDINGS II (BORROWER),
L.P.
      By:   Tishman Speyer Archstone-Smith Multifamily Holdings II (Borrower)
GP, L.L.C., its general partner       By:   /s/ George Hatzmann       Name:  
George Hatzmann       Title:   Authorized Signatory       TISHMAN SPEYER
ARCHSTONE-SMITH MULTIFAMILY HOLDINGS II (BORROWER) GP, L.L.C.
      By:   /s/ George Hatzmann       Name:   George Hatzmann       Title:  
Authorized Signatory       TISHMAN SPEYER ARCHSTONE-SMITH MULTIFAMILY HOLDINGS
II, L.P.
      By:   Tishman Speyer Archstone-Smith Multifamily        Parallel
Guarantor, L.L.C., its general partner        By:   /s/ Bradley Turk      
Name:   Bradley Turk       Title:   Authorized Signatory    

[Signature Page to Credit Agreement (Affiliate Borrower II-Revolving Credit
Loan)]



--------------------------------------------------------------------------------



 



 

            ARCHSTONE-SMITH OPERATING TRUST,
as Lender
      By:   /s/ George Hatzmann       Name:   George Hatzmann       Title:  
Authorized Signatory    

[Signature Page to Credit Agreement (Affiliate Borrower II-Revolving Credit
Loan)]